Exhibit 10.28

LOAN AND SECURITY AGREEMENT

(ACCOUNTS AND INVENTORY)

 

 

Obligor #:

Note #: 94587

Agreement Date: March 13, 2002

Credit Limit: $4,000,000.00

Interest Rate: Base Rate Plus 0.500%

Officer No./Initials:48202, Florina A. Sy

 

 

THIS AGREEMENT

is entered into on March 13, 2002, between Comerica Bank-California ("Bank") as
secured party, whose headquarters office is 333 West Santa Clara Street, San
Jose, CA, and the undersigned ("Borrower"), whose sole place of business (if it
has only one), chief executive office (if it has more than one place of
business) or residence (if an individual) is located at the address set forth
below its name on the signature page to this Agreement. The parties agree as
follows:



DEFINITIONS

.



"Accounts shall mean and includes all presently existing and hereafter arising
accounts, including without limitation all accounts receivable, contract rights
and other forms of right to payment for monetary obligations or receivables for
property sold or to be sold, leased, licensed, assigned or otherwise disposed
of, or for services rendered or to be rendered (including without limitation all
health-care-insurance receivables) owing to Borrower, and any supporting
obligations, credit insurance, guaranties or security therefor, irrespective of
whether earned by performance.

"Agreement shall mean and includes this Loan and Security Agreement (Accounts
and Inventory), any concurrent or subsequent rider to this loan and Security
Agreement (Accounts and Inventory) and any extensions, supplements, amendments
or modifications to this Loan and Security Agreement (Accounts and Inventory)
and or to any such rider.

"Bank Expenses" shall mean and includes: all costs or expenses required to be
paid by Borrower under this Agreement which are paid or advanced by Bank; taxes
and insurance premiums of every nature and kind of Borrower paid by Bank;
filing, recording, publication and search fees, appraiser fees, auditor fees and
costs, and title insurance premiums paid or incurred by Bank in connection with
Bank's transactions with Borrower; costs and expenses incurred by Bank in
collecting the Accounts (with or without suit) to correct any default or enforce
any provision of this Agreement, or in gaining possession of, maintaining,
handling, preserving, storing, shipping, selling, disposing of, preparing for
sale and/or advertising to sell the Collateral, whether or not a sale is
consummated; costs and expenses of suit incurred by Bank in enforcing or
defending this Agreement or any portion hereof, including, but not limited to,
expenses incurred by Bank in attempting to obtain relief from any stay,
restraining order, injunction or similar process which prohibits Bank from
exercising any of its rights or remedies; and reasonable attorneys' fees and
expenses incurred by Bank in advising, structuring, drafting, reviewing,
amending, terminating, enforcing, defending or concerning this Agreement, or any
portion hereof or any agreement related hereto, whether or not suit is brought.
Bank Expenses shall include Bank's in-house legal charges at reasonable rates.

"Base Rate" shall mean that variable rate of interest so announced by Bank at
its headquarters office in San Jose, California as its "Base Rate" from time to
time and which serves as the basis upon which effective rates of interest are
calculated for those loans making reference thereto.

"Borrower's Books" shall mean and includes all of Borrower's books and records
including but not limited to minute books; ledgers; records indicating,
summarizing or evidencing Borrower's assets (including, without limitation, the
Accounts) liabilities, business operations or financial condition, and all
information relating thereto, computer programs; computer disc or tape files;
computer printouts; computer runs; and other computer prepared information and
equipment of any kind.

"Borrowing Base" shall mean the sum of: (1) Eighty percent (80.00%) of the net
amount of Eligible Accounts after deducting therefrom all payments, adjustments
and credits applicable thereto; and (2) the amount, if any, of the advances
against inventory agreed to be made pursuant to any Inventory Rider, or other
rider, amendment or modification to this Agreement, that may now or hereafter be
entered into by Bank and Borrower.

"Cash Flow" shall mean, for any applicable period of determination, the Net
Income (after deduction for income taxes and other taxes of such Person, or its
subsidiaries, determined by reference to income or profits of such Person, or
its subsidiaries) for such period, plus, to the extent deducted in computation
of such Net Income, the amount of depreciation and amortization expense and the
amount of deferred tax liability during such period, all as determined in
accordance with GAAP.

"Cash Flow Coverage Ratio" shall mean the ratio, as of any applicable period of
determination, the numerator of which is Net Income plus depreciation plus
amortization plus (or minus) the increase (or decrease) in the deferred
taxability minus dividends and, to the extent that and so long as Borrower is an
entity that is not directly subject to Federal Income taxation with respect to
which any earnings are attributable ratably to each Person with an ownership
interest in Borrower, minus any distributions to each such Person in an amount
necessary to pay each such Person's income tax resulting from such ownership
interest, at the greater of actual draws or net income times the highest
prevailing personal tax rate, and the denominator of which is the current
portion of long term debt plus the current portion of capital lease payments for
the same period of determination.

"Collateral" shall mean and includes all personal property of Borrower,
including without limitation each and all of the following: the Accounts; the
Inventory; the General Intangibles; the Negotiable Collateral; Borrower's Books;
all Borrower's deposit accounts; all Borrower's investment property (including
without limitation securities and securities entitlements); all goods,
instruments, documents, policies and certificates of insurance, deposits, money
or other personal property of Borrower in which Bank receives a security
interest and which now or later come into the possession, custody or control of
Bank; all Borrower's equipment and fixtures; all additions, accessions,
attachments, parts, replacements, substitutions, renewals, interest, dividends,
distributions or rights of any kind for or with respect to any of the foregoing
(including without limitation any stock splits, stock rights, voting rights and
preferential rights); any supporting obligations for any of the foregoing
(including without limitation any stock splits, stock rights, voting rights and
preferential rights); any supporting obligations for any of the foregoing; and
the products and proceeds of any of the foregoing, including, but not limited
to, proceeds of insurance covering the Collateral, and any and all Accounts,
General Intangibles, Negotiable Collateral, inventory, equipment, money, deposit
accounts, investment property, equipment, fixtures or other tangible and
intangible property of Borrower resulting from the sale or other disposition of
the Collateral and the proceeds thereof and any supporting obligations or
security therefor and any right to payment thereunder, and including, without
limitation, cash or other property which were proceeds and are recovered by a
bankruptcy trustee or otherwise as a preferential transfer by Borrower.
Notwithstanding anything to the contrary contained herein, Collateral shall not
include any waste of other materials which have been or may be designated as
toxic or hazardous by Bank.

"Credit" shall mean all indebtedness, except that indebtedness arising pursuant
to any other separate contract, instrument, note or other separate agreement
which, by its terms, provides for a specified interest rate and term.

"Credit Limit" shall mean Four Million and no/100 Dollars ($4,000,000.00).

"Current Assets" shall mean, in respect of a Person and as of any applicable
date of determination; all (a) unrestricted cash, marketable securities, or
certificates of deposit; (b) non-affiliated accounts receivable; (c) United
States government securities; (d) claims against the United States government;
and (e) inventories (held for sale in the ordinary course of business) of such
Person.

"Current Liabilities" shall mean, in respect of a Person and as of any
applicable date of determination, (a) all liabilities of such Person that should
be classified as current in accordance with GAAP, including without limitation,
any portion of the principal of the indebtedness under this Agreement classified
as current, plus (b) to the extent not otherwise included, all liabilities of
Borrower to any of its affiliates (including officers, directors, shareholders,
subsidiaries and commonly held companies) whether or not classified as current
in accordance with GAAP.

"Daily Balance" shall mean the amount determined by taking the amount of the
Credit owed at the beginning of a given day, adding any new Credit advanced or
incurred on such date, and subtracting any payments or collections which are
deemed to be paid and are applied by Bank in reduction of the Credit on that
date under the provisions of this Agreement.

"Debt" shall mean, as of any applicable date of determination, all items of
indebtedness, obligation or liability of a Person, whether matured or unmatured,
liquidated or unliquidated, direct or indirect, absolute or contingent, joint or
several, that should be classified as liabilities in accordance with GAAP. In
the case of Borrower, the terms "Debt" shall include, without limitation, the
indebtedness.

"Debt-to-Worth Ratio" shall mean, in respect of a Person and as of any
applicable date of determination, the ratio of (a) the total Debt of such Person
at such time, to (b) the Tangible Effective Net Worth of such Person at such
time.

"Eligible Accounts" shall mean and includes those Accounts of Borrower which are
due and payable within sixty (60) days, or less, from the date of invoice, have
been validly assigned to Bank and strictly comply with all of Borrower's
warranties and representations to Bank; but Eligible Accounts shall not include
the following: (a) Accounts with respect to which the account debtor is an
officer, employee, partner, joint venturer or agent of Borrower; (b) Accounts
with respect to which goods are placed on consignment, guaranteed sale or other
terms by reason of which the payment by the account debtor may be conditional;
(c) Accounts with respect to which the account debtor is not a resident of the
United States; (d) Accounts with respect to which the account debtor is the
United States or any department, agency or instrumentality of the United States;
(e) Accounts with respect to which the account debtor is any State of the United
States or any city, county, town, municipality or division thereof; (f) Accounts
with respect to which the account debtor is a subsidiary of, related to,
affiliated or has common shareholders, officers or directors with Borrower; (g)
Accounts with respect to which Borrower is or may become liable to the account
debtor for goods sold or services rendered by the account debtor to Borrower;
(h) Accounts not paid by an account debtor within ninety (90) days from the date
of the invoice; (i) Accounts with respect to which account debtors dispute
liability or make any claim, or have any defense, crossclaim, counterclaim, or
offset; (j) Accounts with respect to which any insolvency Proceeding is foiled
by or against the account debtor, or if an account debtor becomes insolvent,
fails or goes out of business; (k) Accounts owed by any single account debtor
which exceed twenty percent (20%) of all of the eligible Accounts; and (l)
Accounts with a particular account debtor on which over twenty-five percent
(25%) of the aggregate amount owing is greater than ninety (90) days from the
date of the invoice.

"Event of Default" shall mean one or more of those events described in Section 7
contained herein below.

"GAAP" shall mean, as of any applicable period, generally accepted accounting
principles in effect during such period.

"General Intangibles" shall mean and includes all of Borrower's present and
future general intangibles and other personal property (including without
limitation all payment intangibles, electronic chattel paper, contract rights,
rights arising under common law, statutes, or regulations, choses or things in
action), goodwill, patents, trade names, trademarks, servicemarks, copyrights,
blueprints, drawings, plans, diagrams, schematics, purchase orders, customer
lists, monies due or recoverable from pension funds, route lists, rights to
payment (including without limitation, rights to payment evidenced by chattel
paper, documents or instruments) and other rights under any royalty or licensing
agreements, infringement claims, software (including without limitation any
computer program that is embedded in goods that consist solely of the medium in
which the program is embedded), information contained on computer discs or
tapes, literature, reports, catalogs, insurance premium rebates, tax refunds,
and tax refund claims, other than goods, Accounts, Inventory, Negotiable
Collateral, and Borrower's Books.

"Indebtedness" shall mean and includes any and all loans, advances, Letter of
Credit Obligations, overdrafts, debts, liabilities (including, without
limitation, any and all amounts charged to Borrower's loan account pursuant to
any agreement authorizing Bank to charge Borrower's loan account), obligations,
lease payments, guaranties, covenants and duties owing by Borrower to Bank of
any kind and description whether advanced pursuant to or evidenced by this
Agreement; by any note or other instrument; or by any other agreement between
Bank and Borrower and whether or not for the payment of money, whether direct or
indirect, absolute or contingent, due or to become due now existing or hereafter
arising, including, without limitation, any interest, fees, expenses, costs and
other amounts owed to Bank that but for the provisions of the United States
Bankruptcy Code would have accrued after the commencement of any Insolvency
Proceeding, and including, without limitation, any debt, liability or
obligations owing from Borrower to others which Bank may have obtained by
assignment, participation, purchase or otherwise, and further including, without
limitation, all interest not paid when due and all Bank Expenses which Borrower
is required to pay or reimburse by this Agreement, by law, or otherwise.

"Insolvency Proceeding" shall mean and includes any proceeding or case commenced
by or against Borrower, or any guarantor of Borrower's indebtedness, or any of
Borrower's account debtors, under any provisions of the United States Bankruptcy
Code, as amended, or any other bankruptcy or insolvency law, including, but not
limited to assignments for the benefit of creditors, formal or informal
moratoriums, composition or extensions with some of all creditors, any
proceeding seeking a reorganization, arrangement or any other relief under the
United States Bankruptcy Code, as amended, or any other bankruptcy or insolvency
law.

"Inventory" shall mean and includes all present and future inventory in which
Borrower has any interest, including, but not limited to goods held by Borrower
for sale or lease or to be furnished under a contract of service and all of
Borrower's present and future raw materials, work in process, finished goods
(including without limitation any computer program embedded in any of the
foregoing goods and any supporting information provided in connection therewith
that (i) is associated with the goods in such a manner that the program
customarily is considered part of the goods or that (ii) by becoming the owner
of the goods, a person acquires a right to use the program in connection with
the goods), together with any advertising materials and packing and shipping
materials, wherever located and any documents of title representing any of the
above, and any equipment, fixtures or other property used in the storing,
moving, preserving, identifying, accounting for and shipping or preparing for
shipping of inventory, and any and all other items hereafter acquired by
Borrower by way of substitution, replacement, return, repossession or otherwise,
and all additions and accessions thereto, and the resulting product or mass, and
any documents of title respecting any of the above.

"Letter of Credit Obligations" shall mean, as of any applicable date of
determination, the sum of the undrawn amount of any letter(s) of credit issued
by Bank upon the application of and/or for the account of Borrower, plus any
unpaid reimbursement obligations owing by Borrower to Bank in respect of any
such letter(s) of credit.

"Net Income" shall mean the net income (or loss) of a person for any period of
determination, determined in accordance with GAAO but excluding in any event:

Any gains or losses on the sale or other disposition, not in the ordinary course
of business, of investments or fixed or capital assets, and any taxes on the
excluded gains and any tax deductions or credits on account on any excluded
losses; and

In the case of Borrower, net earnings of any Person in such Borrower has an
ownership interest, unless such net earning shall have actually been received by
Borrower in the form of cash distributions.

"Negotiable Collateral" shall mean and include all of Borrower's present and
future letters of credit, advises of credit, letter-of- credit rights,
certificates of deposit, notes, drafts, money, documents (including without
limitation all negotiable documents), instruments (including without limitation
all promissory notes), tangible chattel paper or any other similar property.

"Judicial Officer or Assignee" shall mean and include any trustee, receiver,
controller, custodian, assignee for the benefit of creditors or any other person
or entity having powers or duties like or similar to the powers and duties of
trustee, receiver, controller, custodian or assignee for the benefit of
creditors.

"Person" or "person" shall mean and includes any individual, corporation,
partnership, joint venture, firm, association, trust, unincorporated
association, trust, joint stock company, government, municipality, political
subdivision or agency or other entity.

"Quick Assets" shall mean, as of any applicable date of determination,
unrestricted cash, certificates of deposit or marketable securities and net
accounts receivable arising from the sale of goods and services, and United
States government securities and/or claims against the United States government
of Borrower and its subsidiaries.

"Subordinated Debt" shall mean indebtedness of the Borrower to third parties
which has been subordinated to the indebtedness pursuant to a subordination
agreement in form and content satisfactory to Bank.

"Subordination Agreement" shall mean a subordination agreement in form
satisfactory to Bank making all present and future indebtedness of Borrower to
_________NA_____________ subordinate to the indebtedness.

"Tangible Effective Net Worth" shall mean, with respect to any person and as of
any applicable date of determination, Tangible Net Worth plus Subordinated Debt.

"Tangible Net Worth" shall mean, with respect to any Person and as of any
applicable date of determination, the excess of:

the net book value of all assets of such Person (excluding affiliate
receivables, patents, patent rights, trademarks, trade names, franchises,
copyrights, licenses, goodwill, and all other intangible assets of such Person)
after all appropriate deductions in accordance with GAAP (including, without
limitation, reserves for doubtful receivables, obsolescence, depreciation and
amortization), over

all Debt of such Person at such time.

"Working Capital" shall mean, as of any applicable date of determination,
Current Assets less Current Liabilities.

Any and all terms used in the foregoing definitions and elsewhere in this
Agreement shall be construed and defined in accordance with the meaning and
definition of such terms under and pursuant to the California Uniform Commercial
code (hereinafter referred to as the "Uniform Commercial Code") as amended,
revised or replaced from time to time. Notwithstanding the foregoing, the
parties intend that the terms used herein, which are defined in the Uniform
Commercial Code, have, at all times, the broadest and most inclusive meanings
possible. Accordingly, if the Uniform Commercial Code shall in the future be
amended or held by a court to define any term used herein more broadly or
inclusively, then the Uniform Commercial Code in effect on the date of this
Agreement, then such term, as used herein, shall be given such broadened
meaning. If the Uniform Commercial Code shall in the future be amended or held
by a court to define any term used herein more narrowly, or less inclusively,
than the Uniform Commercial Code in effect on the date of this agreement, such
amendment or holding shall be disregarded in defining terms used in this
Agreement.

LOANS AND TERMS OF PAYMENT

For value received, Borrower promises to pay to the order of Bank such amount,
as provided for below, together with interest, as provided for below.

Upon the request of Borrower, made at any time and from time to time during the
term hereof, and so long as no Event of Default has occurred, Bank shall lend to
Borrower an amount equal to the Borrowing Base; provided, however, that the
Daily Balance shall not exceed the lesser of either the Credit Limit or the
Borrowing Base, minus all Letter of Credit Obligations; and provided further,
that Bank, in its sole discretion, may permit advances of up to
_________NA__________ Dollars ($ ____NA____) regardless of the Borrowing Base.
If at any time for any reason, the amount of indebtedness owed by Borrower to
Bank pursuant to this Section 2.1 and Section 2.3 of this Agreement is greater
than the aggregate amount available to be drawn under this section 2.1, Borrower
shall immediately pay to Bank, in cash, the amount of such excess.

Except as herein below provided, the Credit shall bear interest, on the Daily
Balance owing, at a fluctuating rate of interest equal to the Base Rate plus
50/100 (0.500%) percentage points per annum. All interest chargeable under this
Agreement that is based upon a per annum calculation shall be computed on the
basis of a three hundred sixty (360) day year for actual days elapsed. The Base
Rate as of the date of this Agreement is four and 75/100 (4.750%) per annum. In
the event that the Base Rate announced is, from time to time hereafter, changed,
adjustment in the Base Rate shall be made and based on the Base Rate in effect
on the date of such change. The Base Rate, as adjusted, shall apply to the
Credit until the Base Rate is adjusted again. The minimum interest payable by
Borrower under this Agreement shall in no event be less than _____NA______ per
month.

All interest payable by Borrower under the Credit shall be due and payable on
the first day of each calendar month during the term of this Agreement. A late
payment charge equal to five percent (5%) of each late payment may be charged on
any payment not received by Bank within ten (10) calendar days after the payment
due date, but acceptance of payment of this charge shall not waive any Event of
Default under this Agreement. Upon the occurrence of an Event of Default
hereunder, and without constituting a waiver of any such Event of Default, then
during the continuation thereof, at Bank's option, the Credit shall bear
interest, on the Daily Balance owing, at a rate equal to three percent (3%) per
year in excess of the rate applicable immediately prior to the occurrence of the
Event of Default, and such rate of interest shall fluctuate thereafter from time
to

time at the same time and in the same amount as any fluctuation in the rate of
interest applicable immediately prior to any such occurrence.

Subject to the terms and conditions of this Agreement, Bank agrees to issue or
cause to be issued letters of credit for the account of Borrower during the
terms of this agreement in the aggregate outstanding face amount not to exceed
(i) the lesser of the Credit Limit or the Borrowing Base, minus (ii) the then
outstanding Daily Balance, provided that the Letter of Credit Obligations shall
not in any case exceed One Million Two Hundred Fifty Thousand and no/`00 Dollars
($1,250,000.00). All letters of credit shall be, in form and substance,
acceptable to Bank in its sole discretion and shall be subject to the terms and
conditions of Bank's form of standard Letter of Credit Application and
Agreement.

The obligation of Borrower to immediately reimburse Bank for drawings made under
letters of credit shall be absolute, unconditional and irrevocable in accordance
with the terms of this Agreement and the Letter of Credit Application and
Agreement with respect to each such letter of credit. Borrower shall indemnify,
defend, protect and hold Bank harmless from any loss, cost, expense, or
liability, including, without limitation, reasonable attorney's fees incurred by
Bank, whether in-house or outside counsel is used, arising out of or in
connection with any letters of credit.

TERMS

.



This Agreement shall remain in full force and effect until:

_X_ Terminated by notice, by either party. Notice of such termination shall be
effectuated by mailing of a registered or certified letter not less than thirty
(30) days prior to the effective date of such termination, addressed to the
other party at the address set forth herein and the termination shall be
effective as of the date so fixed in such notice.

___ ___________________, unless earlier terminated by notice by Borrower. Notice
of such termination by Borrower shall be effectuated by mailing of a registered
or certified letter not less than thirty (30) days prior to the effective date
of such termination, addressed to Bank at the address set forth herein and the
termination shall be effective as of the date so fixed in such notice.

Notwithstanding the foregoing, should Borrower be in default of one or more of
the provisions of this Agreement, Bank may terminate this Agreement at any time
without notice. Notwithstanding the foregoing, should either Bank of Borrower
become insolvent or unable to meet its debts as they mature, or fail, suspend,
or go out of business, the other party shall have the right to terminate this
Agreement at any time without notice. On the date of termination all
indebtedness shall become immediately due and payable without notice or demand;
no notice of

termination by Borrower shall be effective until Borrower shall have paid all

indebtedness to Bank in full. Notwithstanding termination, until all
indebtedness has been fully satisfied, Bank shall retain its security interest
in all existing Collateral and Collateral arising thereafter, and Borrower shall
continue to perform all of its obligations.

After termination and when Bank has received payment in full of Borrower's
indebtedness to Bank, Bank shall reassign to Borrower all Collateral held by
Bank, and shall execute a termination of all security agreements and security
interests given by Borrower to Bank.

CREATION OF SECURITY INTEREST

Borrower hereby grants to Bank a continuing security interest in all presently
existing and hereafter arising Collateral in order to secure prompt repayment of
any and all indebtedness owed by Borrower to Bank and in order to secure prompt
performance by Borrower of each and all of its covenants and obligations under
this Agreement and otherwise created. Bank's security interest in the Collateral
shall attach to all Collateral without further act on the part of Bank or
Borrower. In the event that any Collateral, including proceeds, is evidenced by
or consists of Negotiable Collateral, Borrower, immediately upon the request of
Bank, shall (a) endorse or assign such Negotiable Collateral to Bank, (b)
deliver actual physical possession of such Negotiable Collateral to Bank, and
(c) mark conspicuously all of its records pertaining to such Negotiable
Collateral with a legend, in form and substance satisfactory to Bank (and in the
case of Negotiable Collateral consisting of tangible chattel paper, immediately
mark all such tangible chattel paper with a conspicuous legend in form and
substance satisfactory to Bank), indicating that the Negotiable Collateral is
subject to the security interest granted to Bank hereunder.

Bank's security interest in the Accounts shall attach to all Accounts without
further act on the part of Bank or Borrower. Upon request from Bank, Borrower
shall provide Bank with schedules describing all Accounts created or acquired by
Borrower (including without limitation agings listing the names and addresses of
and amounts owing by date by account debtors), and shall execute and deliver
written assignments of all Accounts to Bank all in a form acceptable to Bank;
provided, however, Borrower's failure to execute and deliver such schedules
and/or assignments shall not affect or limit Bank's security interest and other
rights in and to the Accounts. Together with each schedule, delivery receipts
for all merchandise sold, and Borrower warrants the genuineness thereof. Upon
the occurrence of an Event of Default, Bank or Bank's designee may notify
customers or account debtors of Bank's security int4rest in the Collateral and
direct such customers of account debtors to make payments directly to Bank, but
unless and until Bank does so or gives Borrower other written instructions,
Borrower shall collect all Accounts for Bank, receive in trust all payments
thereon as Bank's trustee, and, if so requested to do so from Bank, Borrower
shall immediately deliver said payments to Bank in their original form as
received from the account debtor and all letters of credit, advices of credit,
instruments, documents, chattel paper or any similar property evidencing or
constituting Collateral. Notwithstanding anything to the contrary contained
herein, if sales of inventory are made for cash, Borrower shall immediately
deliver to Bank, in identical form, all such cash, checks, or other forms of
payment which Borrower receives. The receipt of any check or other item of
payment by Bank shall not be considered a payment on account until such check or
other item of payment is honored when presented for payment, in which event,
said check or other item of payment shall be deemed to have been paid to Bank
two (2) calendar days after the date Bank actually receives such check or other
item of payment

Bank's security interest in inventory shall attach to all inventory without
further act on the part of Bank or Borrower. Borrower will at Borrower's expense
pledge, assemble and deliver such inventory to Bank or to a third party as
Bank's bailee; or hold the same in trust for Bank's account or store the same in
a warehouse in Bank's name; or deliver to Bank documents of title representing
said inventory; or evidence of Bank's security interest in some other manner
acceptable to Bank. Until a default by Borrower under this Agreement or any
other Agreement between Borrower and Bank, Borrower may, subject to the
provisions hereof and consistent herewith, sell the inventory, but only in the
ordinary course of Borrower's business. A sale of inventory in Borrower's
ordinary course of business does not include an exchange or a transfer in
partial or total satisfaction of a debt owing by Borrower.

Concurrently with Borrower's execution of this Agreement, and at any time or
times hereafter at the request of Bank, Borrower shall (a) execute and deliver
to Bank security agreements, mortgages, assignments, certificates of title,
affidavits, reports, notices, schedules of accounts, letters of authority and
all other documents that Bank may reasonably request, in form, satisfactory to
Bank, to perfect and maintain perfected Bank's security interest in the
Collateral and in order to fully consummate all of the transactions contemplated
under this Agreement, (b) cooperate with Bank in obtaining a control agreement
in form and substance satisfactory to Bank with respect to all deposit accounts,
electronic chattel paper, investment property, and letter-of-credit rights, and
(c) in the event that any Collateral is in the possession of a third party,
Borrower shall join with Bank in notifying such third party of Bank's security
interest and obtaining an acknowledgment from such third party that it is
holding such Collateral for the benefit of Bank. By authenticating or becoming
bound by this Agreement, Borrower authorizes the filing of initial financing
statement(s), and any amendment(s) covering the Collateral to perfect and
maintain perfected Bank's security interest in the collateral. Upon the
occurrence of an Event of Default, Borrower hereby irrevocably makes,
constitutes and appoints Bank (and any of Bank's officers, employees or agents
designated by Bank) as Borrower's true and lawful attorney-in-fact with power to
sign the name of Borrower on any security agreement, mortgage, assignment,
certificate of title, affidavit, letter of authority, notice of other similar
documents which must be executed and/or filed in order to perfect or continue
perfected Bank's security interest in the collateral, and to take such actions
in its own name or in Borrower's name as Bank, in its sole discretion, deems
necessary or appropriate to establish exclusive possession or control (as
defined in the Uniform Commercial Code) over any Collateral of such nature that
perfection of Bank's security interest may be accomplished by possession or
control.

Borrower shall make appropriate entries in Borrower's Books disclosing Bank's
security interest in the Accounts. Bank (through any of its officers, employees
or agents) shall have the right at any time or times hereafter, provided that
reasonable notice is provided, during Borrower's usual business hours, or during
the usual business hours of any third party having control over the records of
Borrower, to inspect and verify Borrower's Books in order to verify the amount
or condition of, or any other matter, relating to, said Collateral and
Borrower's financial condition.

Effective only upon the occurrence of an Event of Default, Borrower appoints
Bank or any other person whom Bank may designate as Borrower's attorney-in-fact,
with power: to endorse Borrower's name on any checks, notes, acceptances, money
order, drafts or other forms of payment or security that may come into Bank's
possession; to sign Borrower's name on any invoice or bill of lading relating to
any Accounts, on drafts against account debtors, on schedules and assignments of
Accounts, on verifications of Accounts and on notices to account debtors; to
establish a lock box arrangement and/or to notify the post office authorities to
change the address for delivery of Borrower's mail addressed to Borrower to an
address designated by Bank, to receive and open all mail addressed to Borrower,
and to retain all mail relating to the Collateral and forward all other mail to
Borrower; to send, whether in writing or by telephone, requests for verification
of Accounts; and to do all things necessary to carry out this Agreement.
Borrower ratifies and approves all acts of the attorney-in-fact. Neither Bank
nor its attorney-in-fact will be liable for any acts or omissions or for any
error of judgement or mistakes of fact or law. This power being coupled with an
interest, is irrevocable so long as any Accounts in which Bank has a security
interest remain unpaid and until the indebtedness has been fully satisfied.

In order to protect or perfect any security interest which Bank is granted
hereunder, Bank may, in its sole discretion, discharge any lien or encumbrance
or bond the same, pay any insurance, maintain guards, warehousemen, or any
personnel to protect the collateral, pay any service bureau, or obtain any
records and all costs for the same shall be added to the indebtedness and shall
be payable on demand.

Borrower agrees that Bank may provide information relating to this Agreement or
relating to Borrower to Bank's parent, affiliates, subsidiaries and service
providers.

CONDITIONS PRECEDENT

.



As conditions precedent to the making of the loans and the extension of the
financial accommodations hereunder, Borrower shall execute, or cause to be
executed, and deliver to Bank, in form and substance satisfactory to Bank and
its counsel, the following:

This agreement and other documents, instruments and agreements required by Bank;

If Borrower is a corporation, limited liability company, limited partnership or
other such entity, certified copies of all actions taken by Borrower, any
grantor of a security interest to Bank to secure the indebtedness, and any
guarantor of the indebtedness, authorizing the execution, delivery and
performance of this Agreement and any other documents, instruments or agreements
entered into in connection herewith, and authorizing specific officers to
execute and deliver any such documents, instruments and agreements;

If Borrower is a corporation, limited liability company, limited partnership or
other such entity, then a certificate of good standing showing that Borrower is
in good standing under the laws of the state of its incorporation or formation
and certificates indicating that Borrower is qualified to transact business and
is in good standing in any other state in which it conducts business;

If Borrower is a partnership, then a copy of borrower's partnership agreement
certified by each general partner of Borrower;

UCC searches and financing statements, tax lien and litigation searches,
fictitious business statement filings, insurance certificates, notices or other
similar documents which Bank may require and in such form as Bank may require,
in order to reflect, perfect or protect Bank's first priority security interest
in the Collateral and in order to fully consummate all of the transactions
contemplated under this Agreement.

Evidence that Borrower has obtained insurance and acceptable endorsements;

Such control agreements from each Person as Bank may require;

Duly executed certificates of title with respect to that portion of the
collateral that is subject to certificates of title;

Such collateral access agreements from each lessor, warehouseman, bailee, and
other Person as Bank may require, duly executed by each such Person; and

Warranties and representations of officers.

WARRANTIES, REPRESENTATIONS AND COVENANTS

.



If so requested by Bank, Borrower shall, at such intervals designated by Bank,
during the term hereof execute and deliver a Report of Accounts Receivable or
similar report, in form customarily used by Bank. The aggregate amount of the
Borrowing Base at all times during the effectiveness of this Agreement shall not
be less than the advances made hereunder. Bank shall have the right to recompute
the Borrowing Base in conformity with this Agreement.

If any warranty is breached as to any Account, or any Account is not paid in
full by an account debtor within ninety (90) days from the date of invoice, or
an account debtor disputes liability or makes any claim with respect thereto, or
a petition in bankruptcy or other application for relief under the Bankruptcy
Code or any other insolvency law is filed by or against an account debtor, or an
account debtor makes an assignment for the benefit of creditors, becomes
insolvent, fails or goes out of business, then Bank may deem ineligible any and
all security interest in all Accounts, whether eligible or ineligible, until all
indebtedness has been fully paid and satisfied. Returns and allowances, if any,
as between Borrower and its customers, will be on the same basis and in
accordance with the usual customary practices of Borrower, as they exist at this
time. Any merchandise which is returned by an account debtor or otherwise
recovered shall be set aside, marked with Bank's name, and Bank shall retain a
security interest therein. Borrower shall promptly notify Bank of all disputes
and claims and settle or adjust them on terms approved by Bank. After default by
Borrower hereunder, no discount, credit or allowance shall be granted to any
account debtor by Borrower and no return of merchandise shall be accepted by
Borrower without Bank's consent. Bank may, after default by Borrower, settle or
adjust disputes and claims directly with account debtors for amounts and upon
terms which Bank considers advisable, and in such cases Bank will credit
Borrower's loan account with only the net amounts received by Bank in payment of
the Accounts, after deducting all Bank Expenses in connection therewith.

Borrower warrants, represents, covenants and agrees that:

Borrower has good and marketable title to the Collateral. Bank has and shall
continue to have a first priority perfected security interest in and to the
Collateral. The Collateral shall at all times remain free and clear of all
liens, encumbrances and security interests (except those in favor of Bank);

All Accounts are and will, at all times pertinent hereto, be bona fide existing
obligations created by the sale and delivery of merchandise or the rendition of
services to account debtors in the ordinary course of business, free of liens,
claims, encumbrances and security interests (except as held by Bank and except
as may be consented to, in writing, by Bank) and are unconditionally owed to
Borrower without defenses, disputes, offsets, counterclaims, rights of return or
cancellation, and Borrower shall have received no notice of actual or imminent
bankruptcy or insolvency of any account debtor at the time an Account due from
such account debtor is assigned to Bank; and

At the time each Account is assigned to Bank, all property giving rise to such
Account shall have been delivered to the account debtor or to the agent for the
account debtor for immediate shipment to, and unconditional acceptance by, the
account debtor. Borrower shall deliver to Bank, as Bank may from time to time
require, delivery receipts, customer's purchase orders, shipping instructions,
bill of lading and any other evidence of shipping arrangements. Absent such a
request by Bank, copies of all such documentation shall be held by Borrower as
custodian for Bank.

At the time each eligible Account is assigned to Bank, all such eligible
Accounts will be due and payable on terms set forth in Section 1.17, or on such
other terms approved in writing by Bank in advance of the creation of such
Accounts and which are expressly set forth on the face of all invoices, copies
of which shall be held by Borrower as custodian for Bank, and no such Eligible
Account will then be past due.

Borrower shall keep the inventory only at the following locations: 3240 Whipple
road, Union City, CA, and the owner or mortgages of the respective locations are
Crossroads Technology Partners, Nearon Crossroads, LLC.

Borrower, immediately upon demand by Bank therefor, shall now and from time to
time hereafter, at such intervals as are reasonably requested by Bank, deliver
to Bank, designations of inventory specifying Borrower's cost of inventory, the
wholesale market value thereof and such other matters and information relating
to the inventory as Bank may request.

Borrower's inventory, valued at the lower of Borrower's cost or the wholesale
market value thereof, at all times pertinent hereto shall not be less than
____________N/A__________ Dollars ($____NA____) of which no less than
_____NA_____ Dollars ($____NA____) shall be in raw materials and finished goods;

All of the inventory is and shall remain free from all purchase money or other
security interests, liens or encumbrances, except as held by Bank;

Borrower does now keep and hereafter at all times shall keep correct and
accurate records itemizing and describing the kind, type, quality and quantity
of the inventory, its cost therefor and selling price thereof, and the daily
withdrawals therefrom and additions thereto, all of which records shall be
available upon demand to any of Bank's officers, agents and employees for
inspection and copying;

All inventory, now and hereafter at all times, shall be new inventory of good
and merchantable quality free from material defects;

Inventory is not now and shall not at any time or times hereafter be located or
stored with a bailee, warehouseman or other third party without Bank's prior
written consent, and, in such event, Borrower will concurrently therewith cause
any such bailee, warehouseman or other third party to issue and deliver to Bank,
warehouse receipts in Bank's name evidencing the storage of inventory and/or an
acknowledgment by such bailee of Bank's prior rights in the inventory. In each
case in form and substance acceptable to Bank. In any event, Borrower shall
instruct any third party to hold all such inventory for Bank's account subject
to Bank's security interests and its instructions; and

Bank shall have the right upon demand now and/or at all times hereafter, during
Borrower's usual business hours, after reasonable notice, to inspect and examine
the inventory and to check and test the same as to quality, quantity, value and
condition and Borrower agrees to reimburse Bank for Bank's reasonable costs and
expenses in so doing.

Borrower represents, warrants and covenants with Bank that Borrower will not,
without Bank's prior written consent:

Grant a security interest in or permit a lien, claim or encumbrance upon any of
the Collateral to any person, association, firm, corporation, entity of
governmental agency or instrumentality;

Permit any levy, attachment or restraint to be made affecting any of Borrower's
assets;

Permit any Judicial Officer or Assignee to be appointed or to take possession of
any or all of Borrower's assets;

Other than sales of inventory in the ordinary course of Borrower's business, to
sell, lease, or otherwise dispose of, move, or transfer, whether by sale or
otherwise, any of Borrower's assets;

Change its name, the location of its sole place of business, chief executive
office or residence, business structure, corporate identity or structure, form
of organization or the state in which it has been formed or organized; add any
new fictitious names, liquidate, merge or consolidate with or into any other
business organization.

Move or relocate any Collateral;

Acquire any other business organization;

Enter into any transaction not in the usual course of Borrower's business;

Make any change in Borrower's financial structure or in any of its business
objectives, purposes or operations which would materially adversely affect the
ability of Borrower to repay Borrower's indebtedness;

Incur any debts outside the ordinary course of Borrower's business except
renewals or extensions of existing debts and interest thereon;

Make loans, advances or extensions of credit to any Person, except in the
ordinary course of business;

Guarantee or otherwise, directly or indirectly, in any way be or become
responsible for obligations of any other Person, whether by agreement to
purchase the indebtedness of any other Person, agreement for the furnishing of
funds to any other Person through the furnishing of goods, supplies or services,
by way of stock purchase, capital contribution, advance or loan for the purpose
of paying or discharging (or causing the payment or discharge of) the
indebtedness of any other Person, or otherwise, except for the endorsement of
negotiable instruments by Borrower in the ordinary course of business for
deposit or collection;

Make any payment on account of any Subordinated Debt except for regularly
scheduled payments of interest and principal in accordance with the provisions
of any Subordination Agreement executed by Bank and the subordinated debt
holder, or amend any provision contained in any documentation relating to any
such Subordinated Debt without Bank's prior written consent.

(a) Sell, lease transfer or otherwise dispose of properties and assets having an
aggregate book value of more than ___________NA_______________ Dollars ($
________________NA_______) (whether in one transaction or in a series of
transactions) except as to the sale of inventory in the ordinary course of
business; (b) change its name, consolidate with or merge into any other
corporation, permit another corporation to merge into it, acquire all or
substantially all the properties or assets of any other Person, enter into any
reorganization or recapitalization or reclassify its capital stock, or (c) enter
into any sale-leaseback transaction;

Purchase or hold beneficially any stock or other securities of, or make any
investment or acquire any securities or other interest whatsoever in any other
Person, except for the common stock of the Subsidiaries owned by Borrower on the
date of this Agreement and except for certificates of deposit with maturities of
one year or less of United States commercial banks with capital, surplus and
undivided profits in excess of One Hundred Million Dollars ($100,000,000.00) and
the securities or other direct obligations of the United States Government
maturing within one year from the date of acquisition thereof; and

Allow any fact, condition or event to occur or exist with respect to any
employee pension or profit sharing plans established or maintained by it which
might constitute grounds for termination of any such plan or for the court
appointment of a trustee to administer any such plan

Borrower is not a merchant whose sales for resale of goods for personal, family
or household purposes exceeded seventy-five percent (75%) in dollar volume of
its total sales of all goods during the twelve (12) months preceding the filing
by Bank of a financing statement describing the Collateral. At no time hereafter
shall Borrower's sales for resale goods for personal, family or household
purposes exceed seventy-five percent (75%) in dollar volume of its total sales.

Borrower represents, warrants, covenants and agrees that:

Borrower's true and correct legal name is that set forth on the signature page
to this Agreement. Except as disclosed in writing to Bank on or before the date
of this Agreement, Borrower has not done business under any name other than that
set forth on the signature page to this Agreement;

If Borrower is an individual, the location (as determined pursuant to the
Uniform Commercial Code) of Borrower's principal residence is that set forth
following Borrower's name on the signature page to this Agreement;

If Borrower is a registered organization that is organized under the laws of any
one of the states comprising the United States (e.g. corporation, limited
partnership, registered limited liability partnership or limited liability
company), and is located (as determined pursuant to the Uniform Commercial Code)
in the state under the laws of which it was organized, Borrower's form of
organization and the state in which it has been organized are those set forth
immediately following Borrower's name on the signature page to this Agreement.

If Borrower is a registered organization organized under the laws of the United
States, and Borrower is located in the state that United States law designates
as its location; or if United States law authorized Borrower to designate the
state for its location, the state designated by Borrower, or if neither of the
foregoing are applicable, at the District of Columbia (in each case as
determined in accordance with the Uniform Commercial Code), Borrower's form of
organization and the state or district in which it is located are those set
forth immediately following Borrower's name on the signature page to this
Agreement.

If Borrower is a domestic organization that is not a registered organization
under the laws of the United States or any state thereof (e.g. general
partnership, joint venture, trust, estate or association), and Borrower is
located (as determined pursuant to the Uniform Commercial Code) at its sole
place of business or, if it has more than one place of business, at its chief
executive office. Borrower's form of organization and the address of that
location are those set forth on the signature page to this Agreement; and

If Borrower is a foreign individual or foreign organization or a branch or
agency of a bank that is not organized under the laws of the United States or a
state thereof, Borrower is located (as determined pursuant to the Uniform
Commercial Code) at the address set forth following Borrower's name on the
signature page to this Agreement.

If Borrower is a corporation, Borrower represents, warrants and covenants as
follows:

Borrower will not make any distribution or declare or pay any dividend (in stock
or in cash) to any shareholder or on any of its capital stock, of any class,
whether now or hereafter outstanding, or purchase, acquire, repurchase, or
redeem or retire any such capital stock; provided however, so long as no Event
of Default has or is continuing hereunder, to the extent that and so long as
Borrower is an entity that is not directly subject to Federal Income taxation
and with respect to which any earnings are attributable ratably to each Person
with an ownership interest in Borrower, Borrower may make distributions to each
Person in an amount necessary to pay each such Person's income tax resulting
from such ownership interest in Borrower, provided further that promptly upon
request of Bank, Borrower shall cause each such Person to provide Bank with
copies of its tax return to substantiate any such distribution;

Borrower is and shall at all times hereafter be a corporation duly organized and
existing in good standing under the laws of the state of its incorporation and
qualified and licensed to do business in California or any other state in which
it conducts its business;

Borrower has the right and power and is duly authorized to enter into this
Agreement; and

The execution by Borrower of this Agreement shall not constitute a breach of any
provision contained in Borrower's articles of incorporation or by-laws.

The execution of and performance by Borrower of all of the terms and provisions
contained in this Agreement shall not result in a breach of or constitute an
event of default under any agreement to which Borrower is now or hereafter
becomes a party.

Borrower shall promptly notify Bank in writing of its acquisition by purchase,
lease or otherwise of any after acquired property of the type included in the
Collateral, with the exception of purchases of inventory in the ordinary course
of business.

All assessments and taxes, whether real, personal or otherwise, due or payable,
by, or imposed, levied or assessed against, Borrower or any of its property have
been paid, and shall hereafter be paid in full, before delinquency. Borrower
shall make due and timely payment or deposit of all federal, state and local
taxes, assessments or contributions required of it by law, and will execute and
deliver to Bank, on demand, appropriate certificates attesting to the payment or
deposit thereof. Borrower will make timely payment or deposit of all F.I.C.A
payments and withholding taxes required of it by applicable laws, and will upon
request, furnish Bank with proof satisfactory to it that Borrower has made such
payments or deposit. If Borrower fails to pay any such assessment, tax,
contribution, or make such deposit, or furnish the required proof, Bank may, in
its sole and absolute discretion and without notice to Borrower: (i) make
payment of the same or any part thereof, or (ii) set up such reserves in
Borrower's loan account as Bank deems necessary to satisfy the liability
therefor, or both. Bank may conclusively rely on the usual statements of the
amount owing or other official statements issued by the appropriate governmental
agency. Each amount so paid or deposited by Bank shall constitute a Bank Expense
and an additional advance to Borrower.

There are no actions or proceedings pending by or against Borrower or any
guarantor of Borrower before any court or administrative agency and Borrower has
no knowledge of any pending, threatened or imminent litigation, governmental
investigations or claims, complaints, actions or prosecutions involving Borrower
or any guarantor of Borrower, except as heretofore specifically disclosed in
writing to Bank. If any of the foregoing arise during the terms of the
Agreement, Borrower shall immediately notify Bank in writing.

Insurance.

Borrower, at its expense, shall keep and maintain its assets insured against
loss or damage by fire, theft, explosion, sprinklers and all other hazards and
risks ordinarily insured against by other owners who use such properties in
similar businesses for the full insurable value thereof. Borrower shall also
keep and maintain business interruption insurance and public liability and
property damage insurance relating to Borrower's ownership and use of the
Collateral and its other assets. All such policies of insurance shall be in such
form with such companies, and in such amounts as may be satisfactory to Bank.
Borrower shall deliver to Bank certified copies of such policies of insurance
and evidence of the payments of all premiums therefor. All such policies of
insurance (except those of public liability and property damage) shall contain
an endorsement in a form satisfactory to Bank showing Bank as a loss payee
thereof, with a waiver of warranties satisfactory to Bank, and all proceeds
payable thereunder shall be payable to Bank and, upon receipt by Bank, shall be
applied on account of the indebtedness owing to Bank. To secure the payment of
the indebtedness, Borrower grants Bank a security interest in and to all such
policies of insurance (except those of public liability and property damage) and
the proceeds thereof, and Borrower shall direct all insurers under such policies
of insurance to pay all proceeds thereof directly to Bank.

Borrower hereby irrevocably appoints Bank (and any of Bank's officers, employees
or agents designated by Bank) as Borrower's attorney for the purpose of making,
selling and adjusting claims under such policies of insurance, endorsing the
name of Borrower on any check, draft, instrument or other item of payment for
the proceeds of such policies of insurance and for making all determinations and
decisions with respect to such policies of insurance. Borrower will not cancel
any of such policies without Bank's prior written consent. Each such insurer
shall agree by endorsement upon the policy or policies of insurance issued by it
to Borrower as required above, or by independent instruments furnished to Bank,
that it will give Bank at least ten (10) days written notice before any such
policy or policies of insurance shall be altered or canceled, and that no act or
default of Borrower, or any other person, shall affect the right of Bank to
recover under such policy or policies of insurance required above or to pay any
premium in whole or in part relating thereto. Bank, without waiving or releasing
any indebtedness or any Event of Default, may, but shall have no obligation to
do so, obtain and maintain such policies of insurance and pay such premiums and
take any other action with respect to such policies which Bank deems advisable.
All sums to disbursed by Bank, as well as reasonable attorneys' fees incurred by
Bank, whether in-house or outside counsel is used, court costs, expenses and
other charges relating thereto, shall constitute Bank Expenses and are payable
on demand.

All financial statements and information relating to Borrower which have been or
may hereafter be delivered by Borrower to Bank are true and correct and have
been prepared in accordance with GAAP consistently applied and there has been no
material adverse change in the financial condition of Borrower since the
submission of such financial information to Bank.

Financial Reporting.

Borrower at all times hereafter shall maintain a standard and modern system of
accounting in accordance with GAAP consistently applied with ledger and account
cards and/or computer tapes and computer discs, computer printouts and computer
records pertaining to the Collateral which contain information as may from time
to time be requested by Bank, not modify or change its method of accounting or
enter into, modify or terminate any agreement presently existing, or at any time
hereafter entered into with any third party accounting firm and/or service
bureau for the preparation and/or storage of Borrower's accounting records
without the written consent of Bank first obtained and without said accounting
firm and/or service bureau agreeing to provide information regarding the
Accounts and inventory and Borrower's financial condition to Bank; permit Bank
and any of its employees, officers or agents, upon demand, during Borrower's
usual business hours, or the usual business hours of third persons having
control thereof, to have access to and examine all of Borrower's Books relating
to the Collateral, Borrower's indebtedness to Bank, Borrower's financial
condition and the results of Borrower's operations and in connection therewith,
permit Bank or any of its agents, employees or officers to copy and make
extracts therefrom.

Borrower shall deliver to Bank within thirty (30) days after the end of each
quarter, a company prepared balance sheet and profit and loss statement covering
Borrower's operations and deliver to Bank within one hundred twenty (120) days
after the end of each of Borrower's fiscal year an audited statement of the
financial condition of Borrower for each such fiscal year, including but not
limited to, a balance sheet and profit and loss statement and any other report
requested by Bank relating to the Collateral and the financial condition of
Borrower, and a certificate signed by an authorized employee of Borrower to the
effect that all reports, statements, computer disc or tape files, computer
printouts, computer runs, or other computer prepared information of any kind or
nature relating to the foregoing or documents delivered or caused to be
delivered to Bank under this subparagraph are complete, correct and thoroughly
present the financial condition of Borrower and that there exists on the date of
delivery to Bank no condition or event which constitutes a breach or Event of
Default under this Agreement.

In addition to the financial statements requested above, Borrower agrees to
provide Bank with the following schedules:

____xx____ Accounts Receivable Agings on a ___monthly___ basis;

____xx____ Accounts Payable Agings on a ___monthly___ basis;

__________ Job Progress Reports on a _____________ basis;

____xx____ Borrowing Base Certificate on a ____monthly__ basis;

__________ Compliance Certification on a _____________ basis;

____xx____ Inventory Reports on a ____monthly__ basis; and

10-K within 120 days of fiscal year end, with CPA unqualified opinion; Quarterly
10-G within 60 days of each quarter; annual Borrower prepared projections.

Borrower shall maintain the following financial ratios and covenants on a
consolidated and non-consolidated basis, which shall be maintained on a
quarterly basis, except as noted below:

Working Capital in an amount not less than __________N/A___________

Tangible Effective Net Worth in an amount not less than ___________ See Addendum
"A" attached hereto and made a part hereof____________

A ratio of Current Assets to Current Liabilities of not less than _________

____NA___________________________________________________ __

A ratio of Quick Assets to Current Liabilities of not less than __________

____NA___________________________________________________ __

A Debt-to-Worth Ratio of less than ______________NA______________

f. Cash Flow Coverage Ratio of not less than ________NA______________

Net Income after taxes of _____See Addendum "A" attached hereto and made a part
hereof______

Borrower shall not without Bank's prior written consent acquire or expend for or
commit itself to acquire or expend for fixed assets by lease, purchase or
otherwise in an aggregate amount that exceeds _______N/A_

__________Dollars ($________________) in any fiscal year; and

___________________________________________________________

___________________________________________________________

___________________________________________________________
___________________________________________________________

All financial covenants shall be computed in accordance with GAAP consistently
applied except as otherwise specifically set forth in this Agreement. All monies
due from affiliates (including officers, directors and shareholders) shall be
excluded from Borrower's assets for all purposes hereunder.

Borrower shall promptly supply Bank (and cause any guarantor to supply Bank)
with such other information (including tax returns) concerning its financial
affairs (or that of any guarantor) as Bank may request from time to time
hereafter, and shall promptly notify Bank of any material adverse change in
Borrower's financial condition and of any condition or event which constitutes a
breach of or an event which constitutes an Event of Default under this
Agreement.

Borrower is now and shall be at all times hereafter solvent and able to pay its
debts (including trade debts) as they mature.

Borrower shall immediately and without demand reimburse Bank for all sums
expended by Bank in connection with any action brought by Bank to correct any
default or enforce any provision of this Agreement, including all Bank expenses;
Borrower authorizes and approves all advances and payments by Bank for items
described in this Agreement as Bank Expenses.

Each warranty, representation and agreement contained in this Agreement shall
automatically be deemed repeated with each advance and shall conclusively be
presumed to have been relied on by Bank regardless of any investigation made or
information possessed by Bank. The warranties, representations and agreements
set forth herein shall be cumulative and in addition to any and all other
warranties, representations and agreements which Borrower shall give, or cause
to be given, to Bank, either now or hereafter.

Borrower shall keep all of its principal bank accounts with Bank and shall
notify Bank immediately in writing of the existence of any other bank account,
deposit account, or any other account into which money can be deposited.

Borrower shall furnish to Bank: (a) as soon as possible, but in no event later
than thirty (30) days after Borrower knows or has reason to know that any
reportable event with respect to any deferred compensation plan has occurred, a
statement of the chief financial officer of Borrower setting forth the details
concerning such reportable event and the action which Borrower proposes to take
with respect thereto, together with a copy of the notice of such reportable
event given to the Pension Benefit Guaranty Corporation, if a copy of such
notice is available to Borrower; (b) promptly after the filing thereof with the
United States Secretary of Labor or the Pension Benefit Guaranty Corporation,
copies of each annual report with respect to each deferred compensation plan;
(c) promptly after receipt thereof, a copy of any notice Borrower may receive
from the Pension Benefit Guaranty Corporation or the Internal Revenue Service;
and (d) when the same is made available to participants in the deferred
compensation plan, all notices and other forms of information from time to time
disseminated to the participants by the administrator of the deferred
compensation plan.

Borrower is now and shall at all times hereafter remain in compliance with all
federal, state and municipal laws, regulations and ordinances relating to the
handling, treatment and disposal of toxic substances, wastes and hazardous
material and shall maintain all necessary authorizations and permits.

Borrower shall maintain insurance on the life of __________N/A__________ in an
amount not to be less than ______________________________________ Dollars
($_______________) under one or more policies issued by insurance companies
satisfactory to Bank, which policies shall be assigned to Bank as security for
the indebtedness and on which Bank shall be named as sole beneficiary.

Borrower shall limit direct and indirect compensation paid to the following
employees: ________________, ________________, ________________ to an aggregate
of ____________N/A____________ Dollars ($_______N/A_______) per _____N/A_____.

EVENTS OF DEFAULT

.



Any one of more of the following shall constitute an Event of Default by
Borrower under this Agreement:

If Borrower fails or neglects to perform, keep or observe any terms, provision,
condition, covenant, agreement, warranty or representation contained in this
Agreement, or any other present or future document, instrument or agreement
Borrower and Bank;

If any representation, statement, report or certificate made or delivered by
Borrower, or any of its officers, employees or agents to Bank is not true and
correct;

If Borrower fails to pay when due and payable or declared due and payable, all
or any portion of Borrower's indebtedness (whether of principal, interest,
taxes, reimbursement of Bank Expenses, or otherwise);

If there is a material impairment of the prospect of repayment of all or any
portion of Borrower's indebtedness or a material impairment of the value or
priority of Bank's security interest in the Collateral;

If all or any of Borrower's assets are attached, seized, subject to a writ or
distress warrant, or are levied upon, or come into the possession of any
Judicial Officer or Assignee and the same are not released, discharged or bonded
against within ten (10) days thereafter;

If any Insolvency Proceeding is filed or commenced by or against Borrower
without being dismissed within ten (10) days thereafter;

If any proceeding is filed or commenced by or against Borrower for its
dissolution or liquidation;

If Borrower is enjoined, restrained or in any way prevented by court order from
continuing to conduct all or any material part of its business affairs;

If a notice of lien, levy or assessment is filed of record with respect to any
or all of Borrower's assets by the United States Government, or any department,
agency or instrumentality thereof, or by any state, county, municipal or other
government agency, or if any taxes or debts owing at any time hereafter to any
one or more of such entities becomes a lien, whether inchoate or otherwise, upon
any or all of Borrower's assets and the same is not paid on the payment date
thereof;

If a judgment or other claim becomes a lien or encumbrance upon any or all of
Borrower's assets and the same is not satisfied, dismissed or bonded against
within ten (10) days thereafter;

If Borrower's records are prepared and kept by an outside computer service
bureau at the time this Agreement is entered into or during the term of this
Agreement such an agreement with an outside service bureau is entered into, and
at any time thereafter, without first obtaining the written consent of Bank,
Borrower terminates, modifies, amends or changes its contractual relationship
with said computer service bureau or said computer service bureau fails to
provide Bank with any requested information or financial data pertaining to
Bank's Collateral, Borrower's financial condition or the results of Borrower's
operations;

If Borrower permits a default in any material agreement to which Borrower is a
party with third parties so as to result in an acceleration of the maturity of
Borrower's indebtedness to others, whether under any indenture, agreement or
otherwise;

If Borrower makes any payment on account of indebtedness which has been
subordinated to Borrower's indebtedness to Bank except as otherwise permitted
under the terms of this Agreement;

If any misrepresentation exists now or thereafter in any warranty or
representation made to Bank by any officer or director of Borrower, or if any
such warranty or representation is withdrawn by any officer or director;

If any party subordinating its claims to that of Bank's or any guarantor of
Borrower's indebtedness dies, terminates its subordination or guaranty, violates
the terms of the subordination or guaranty, becomes insolvent, or an insolvency
Proceeding is commenced by or against any such subordinating party or guarantor;

If Borrower is an individual and Borrower dies;

If there is a change of ownership or control of _______N/A_______ percent
(__N/A__%) or more of the issued and outstanding stock of Borrower; or

If any reportable event, which Bank determines constitutes grounds for the
termination of any deferred compensation plan by the Pension Benefit Guaranty
Corporation or for the appointment by the appropriate United States District
Court of a trustee to administer any such plan, shall have occurred and be
continuing thirty (30) days after written notice of such determination shall
have been given to Borrower by Bank, or any such Plan shall be terminated within
the meaning of Title IV of the Employment Retirement Income Security Act
("ERISA"), or a trustee shall be appointed by the appropriate United States
District Court to administer any such plan, or the Pension Benefit Guaranty
Corporation shall institute proceedings to terminate any plan and in case of any
event described in this Section 7, the aggregate amount of Borrower's liability
to the Pension Benefit Guaranty Corporation under Sections 4062, 4063 or 4064 of
ERISA shall exceed five percent (5%) of Borrower's Tangible Effective Net Worth.

Notwithstanding anything contained in Section 7 to the contrary, Bank shall
refrain from exercising its rights and remedies and Event of Default shall
thereafter not be deemed to have occurred by reason of the occurrence of any of
the events set forth in Sections 7.e, 7.f or 7.j of this Agreement if, within
ten (10) days from the date thereof, the same is released, discharged,
dismissed, bonded against or satisfied; provided however, if the event is the
institution of Insolvency Proceedings against Borrower, Bank shall not be
obligated to make advances to Borrower during such cure period.

BANK'S RIGHTS AND REMEDIES

Upon the occurrence of an Event of Default by Borrower under this Agreement,
Bank may, at its election, without notice of its election and without demand, do
any one or more of the following, all of which are authorized by Borrower:

Declare Borrower's indebtedness, whether evidenced by this Agreement,
installment notes, demand notes or otherwise, immediately due and payable to
Bank;

Cease advancing money or extending credit to or for the benefit of Borrower
under this Agreement, or any other agreement between Borrower and Bank;

Terminate this Agreement as to any future liability or obligation of Bank, but
without affecting Bank's rights and security interests in the Collateral, and
the indebtedness of Borrower to Bank;

Without notice of or demand upon Borrower or any guarantor, make such payments
and do such acts as Bank considers necessary or reasonable to protect its
security interest in the Collateral. Borrower agrees to assemble the Collateral
if Bank so requires and to make the Collateral available to Bank as Bank may
designate. Borrower authorizes Bank to enter the premises where the Collateral
is located, take and maintain possession of the Collateral and the premises (at
no charge to Bank), or any part thereof, and to pay, purchase, contest or
compromise any encumbrance, charge or lien which in the opinion of Bank appears
to be prior or superior to its security interest and to pay all expenses
incurred in connection therewith;

Without limiting Bank's rights under any security interest, Bank is hereby
granted a license or other right to use, without charge, Borrower's labels,
patents, copyrights, rights of use of any name, trade secrets, trade names,
trademarks and advertising matter, or any property or a similar nature as it
pertains to the collateral, in completing production of, advertising for sale
and selling any Collateral and Borrower's rights under all licenses and all
franchise agreements shall inure to Bank's benefit, and Bank shall have the
right and power to enter into sublicense agreements with respect to all such
rights with third parties on terms acceptable to Bank;

Ship, reclaim, recover, store, finish, maintain, repair, prepare for sale,
advertise for sales and sell (in the manner provided for herein) the inventory;

Sell or dispose the Collateral at either a public or private sale, or both, by
way of one or more contracts or transactions, for cash or on terms, in such
manner and at such places (including Borrower's premises) as is commercially
reasonable in the opinion of Bank. It is not necessary that the Collateral be
present at any such sale. At any sale or other disposition of the Collateral
pursuant to this Section, Bank disclaims all warranties which would otherwise be
given under the Uniform Commercial Code, including without limitation a
disclaimer of any warranty relating to title, possession, quiet enjoyment or the
like, and Bank may communicate these disclaimers to purchaser at such
disposition. This disclaimer of warranties will not render the sale commercially
unreasonable;

Bank shall give notice of the disposition of the Collateral as follows:

Bank shall give Borrower and each holder of a security interest in the
Collateral who has filed with Bank's written request for notice, a notice in
writing of the time and place of public sale, or, if the sale is a private sale
or some disposition other than a public sale is to made of the Collateral, the
time on or after which the private sale or other disposition is to be made;

The notice shall be personally delivered or mailed, postage prepaid, to
Borrower's address appearing in this Agreement, at least ten (10) calendar days
before the date fixed for the sale, or at least ten (10) calendar days before
the date on or after which the private sale or other disposition is to be made,
unless the Collateral is perishable or threatens to decline speedily in value.
Notice to persons other than Borrower claiming an interest in the collateral
shall be sent to such addresses as have been furnished to Bank or as otherwise
determined in accordance with Section 9611 of the Uniform Commercial Code; and

If the sale is to be a public sale, Bank shall also give notice of the time and
place by publishing a notice one time at least ten (10) calendar days before the
date of the sale in a newspaper of general circulation in the county in which
the sale is to be held; and

Bank may credit bid and purchase at any public sale.

Borrower shall pay all Bank Expenses incurred in connection with Bank's
enforcement and exercise of any of its rights and remedies as herein provided,
whether or not suit is commenced by Bank;

Any deficiency which exists after disposition of the Collateral as provided
above will be paid immediately by Borrower. Any excess will be returned, without
interest and subject to the rights of third parties, to Borrower by Bank, or, in
Bank's discretion, to any party who Bank believes, in good faith, is entitled to
the excess;

Without constituting a retention of Collateral in satisfaction of an obligation
within the meaning of 9620 of the Uniform Commercial Code or an action under
California Code of Civil Procedure 726, apply any and all amounts maintained by
Borrower as deposit accounts (as that term is defined under 9102 of the Uniform
Commercial Code) or other accounts that Borrower maintains with Bank against the
indebtedness;

The proceeds of any sale or other disposition of Collateral authorized by this
Agreement shall be applied by Bank first upon all expenses authorized by the
Uniform Commercial Code and all reasonable attorney fees and legal expenses
incurred by Bank, whether in-house or outside counsel is used, the balance of
the proceeds of the sale or other disposition shall be applied in the payment of
the indebtedness, first to interest, then to principal, then to remaining
indebtedness and the surplus, if any, shall be paid over to Borrower or to such
other person(s) as may be entitled to it under applicable law. Borrower shall
remain liable for any deficiency, which it shall pay to Bank immediately upon
demand. Borrower agrees that Bank shall be under no obligation to accept any
noncash proceeds in connection with any sale or disposition of Collateral unless
failure to do so would be commercially unreasonable. If Bank agrees in its sole
discretion to accept noncash proceeds (unless the failure to do so would be
commercially unreasonable), Bank may ascribe any commercially reasonable value
to such proceeds. Without limiting the foregoing, Bank may apply any discount
factor in determining the present value of proceeds to be received in the future
or may elect to apply proceeds to be received in the future only as and when
such proceeds are actually received in cash by Bank; and

The following shall be the basis for any finder of fact's determination of the
value of any Collateral which is the subject matter of a disposition giving rise
to a calculation of any surplus or deficiency under Section 9615(f) of the
Uniform Commercial Code: (i) The Collateral which is the subject matter of the
disposition shall be valued in an "as is" condition as of the date of the
disposition, without any assumption or expectation that such Collateral will be
repaired or improved in any manner; (ii) the valuation shall be based upon an
assumption that the transferee of such Collateral desires a resale of the
Collateral for cash promptly (but no later than 30 days) following the
disposition; (iii) all reasonable closing costs customarily borne by the seller
in commercial sales transactions relating to property similar to such Collateral
shall be deducted including, with limitation, brokerage commissions, tax
prorations, attorney's fees, whether in-house or outside counsel is used, and
marketing costs; (iv) the value of the Collateral which is the subject matter of
the disposition shall be further discounted to account for any estimated holding
costs associated with maintaining such Collateral pending sale (to the extent
not accounted for in (iii) above, and other maintenance, operational and
ownership expenses; and (v) any expert opinion testimony given or considered in
connection with a determination of the value of such Collateral must be given by
persons having at least 5 years experience in appraising property similar to the
Collateral and who have conducted and prepared a complete written appraisal of
such Collateral taking into consideration the factors set forth above. The
"value" of any such Collateral shall be a factor in determining the amount of
proceeds which would have been realized in a disposition to a transferee other
than a secured party, a person related to a secured party or a secondary obligor
under Section 9615(f) of the Uniform Commercial Code.

In addition to any and all other rights and remedies available to Bank under or
pursuant to this Agreement or any other documents, instrument or agreement
contemplated hereby, Borrower acknowledges and agrees that (i) at any time
following the occurrence and during the continuance of any Event of Default,
and/or (ii) termination of Bank's commitment or obligation to make loans or
advances or otherwise extend credit to or in favor of Borrower hereunder, in the
event that and to the extent that there are any Letter of Credit Obligations
outstanding at such time, upon demand of Bank, Borrower shall deliver to Bank,
or cause to be delivered to Bank, cash collateral in an amount not less than
such Letter of Credit Obligations, together with any and all other indebtedness
of Borrower to Bank remaining unpaid, and Borrower pledges to Bank and grants to
Bank a continuing first priority security interest in such cash collateral so
delivered to Bank. Alternatively, Borrower shall cause to be delivered to Bank
an irrevocable standby letter of credit issued in favor of Bank by a bank
acceptable to Bank, in its sole discretion, in an amount not less than such
Letter of Credit Obligations, and upon terms acceptable to Bank, in its sole
discretion.

Bank's rights and remedies under this Agreement and all other agreements shall
be cumulative. Bank shall have all other rights and remedies not inconsistent
herewith as provided by law or in equity. No exercise by Bank of one right or
remedy shall be deemed an election, and no waiver by Bank of any default on
Borrower's part shall be deemed a continuing waiver. No delay by Bank shall
constitute a waiver, election or acquiescence by Bank.

TAXES AND EXPENSES REGARDING BORROWER'S PROPERTY.

If Borrower fails to pay promptly when due to another person or entity, monies
which Borrower is required to pay by reason of any provision in this Agreement,
Bank may, but need not, pay the same and charge Borrower's loan account
therefor, and Borrower shall promptly reimburse Bank. All such sums shall become
additional Indebtedness owing to Bank, shall bear interest at the rate
hereinabove provided, and shall be secured by all Collateral. Any payments made
by Bank shall not constitute (i) an agreement by it to make similar payments in
the future, or (ii) a waiver by Bank of any default under this Agreement. Bank
need not inquire as to , or contest the validity of, any such expense, tax,
evidence that the same was validly due and owing. Such payments shall constitute
Bank Expenses and additional advances to Borrower.



WAIVERS

.



Borrower agrees that checks and other instruments received by Bank in payment or
on account of Borrower's indebtedness constitute only conditional payment until
such items are actually paid to Bank and Borrower waives the right to direct the
application of any and all payments at any time or times hereafter received by
Bank on account of Borrower's indebtedness and Borrower agrees that Bank shall
have the continuing exclusive right to apply and reapply such payments in any
manner as Bank may deem advisable, notwithstanding any entry by Bank upon its
books.

Borrower waives demand, protest, notice of protest, notice of default or
dishonor, notice of payment and nonpayment, notice of any default, nonpayment at
maturity, release, compromise, settlement, extension or renewal of any or all
commercial paper, accounts, documents, instruments, chattel paper, and
guarantees at any time held by Bank on which Borrower may in any way be liable.

Bank shall not in any way or manner be liable or responsible for (a) the
safekeeping of the inventory; (b) any loss or damage thereto occurring or
arising in any manner or fashion from any cause; (c) any diminution in the value
thereof; or (d) any act or default of any carrier, warehouseman, bailee,
forwarding agency or other person whomsoever. All risk of loss, damage or
destruction of inventory shall be borne by Borrower.

Borrower waives the right and the right to assert a confidential relationship,
if any, it may have with any accountant, accounting firm and/or service bureau
or consultant in connection with any information requested by Bank pursuant to
or in accordance with this Agreement, and agrees that a Bank may contact
directly any such accountants, accounting firm and/or service bureau or
consultant in order to obtain such information.

THE UNDERSIGNED AND THE BANK ACKNOWLEDGE THAT THE RIGHT TO TRIAL BY JURY IS A
CONSTITUTIONAL ONE, BUT THAT IT MAY BE WAIVED. EACH PARTY, AFTER CONSULTING (OR
HAVING HAD THE OPPORTUNITY TO CONSULT) WITH COUNSEL OF THEIR CHOICE, KNOWINGLY
AND VOLUNTARILY, AND FOR THEIR MUTUAL BENEFIT, WAIVES ANY RIGHT TO TRIAL BY JURY
IN THE EVENT OF LITIGATION REGARDING THE PERFORMANCE OR ENFORCEMENT OF, OR IN
ANY WAY RELATED TO, THIS AGREEMENT OR THE INDEBTEDNESS.

In the event that Bank elects to waive any rights or remedies hereunder, or
compliance with any of the terms hereof, or delays or fails to pursue or enforce
any term, such waiver, delay or failure to pursue or enforce shall only be
effective with respect to that single act and shall not be construed to affect
any subsequent transactions or Bank's right to later pursue such rights and
remedies.

ONE CONTINUING LOAN TRANSACTION

. All loans and advances heretofore, now or at any time or times hereafter made
by Bank to Borrower under this Agreement or any other agreement between Bank and
Borrower, shall constitute one loan secured by Bank's security interests in the
Collateral and by all other security interests, liens, encumbrances heretofore,
now or from time to time hereafter granted by Borrower to Bank.



Notwithstanding the above, (i) to the extent that any portion of the
indebtedness is a consumer loan, that portion shall not be secured by any deed
of trust or mortgage on or other security interest in Borrower's principal
dwelling which is not a purchase money security interest as to that portion,
unless expressly provided to the contrary in another place, or (ii) if Borrower
(or any of them) has (have) given or give(s) Bank a deed of trust or mortgage
covering real property, that deed of trust or mortgage shall not secure the loan
and any other indebtedness of Borrower (or any of them), unless expressly
provided to the contrary in another place.

NOTICES

. Unless otherwise provided in this Agreement, all notices or demands by either
party on the other relating to this Agreement shall be in writing and sent by
regular United States mail, postage prepaid, properly addressed to Borrower or
to Bank at the addresses stated in this Agreement, or to such other addresses as
Borrower or Bank may from time to time specify to the other in writing. Requests
for information made to Borrower by Bank from time to time hereunder may be made
orally or in writing, at Bank's discretion.



AUTHORIZATION TO DISBURSE

. Bank is hereby authorized to make loans and advances hereunder upon telephonic
or other instructions received from anyone purporting to be an officer,
employee, or representative of Borrower, or at the discretion of Bank if said
loans and advances are necessary to meet any indebtedness of Borrower to Bank.
Bank shall have no duty to make inquiry or verify the authority of any such
party, and Borrower shall hold Bank harmless from any damage, claims or
liability by reason of Bank's honor of, or failure to honor, any such
instruction.



PAYMENTS

. Borrower hereby authorizes Bank to deduct the full amount of any interest,
fees, costs, or Bank expenses due under this Agreement and not paid or collected
when due in accordance with the terms and conditions hereof from any account
maintained by Borrower with Bank. Should there be insufficient funds in any such
account to pay all such sums when due, the full amount of such deficiency shall
be immediately due and payable by Borrower; provided, however, that Bank shall
not be obligated to advance funds to cover any such payment.



DESTRUCTION OF BORROWER'S DOCUMENTS

. Any documents, schedules, invoices or other papers delivered to Bank, may be
destroyed or otherwise disposed of by Bank six (6) months after they are
delivered to or received by Bank, unless Borrower requests, in writing, the
return of the said documents, schedules, invoices or other papers and makes
arrangements, at Borrower's expense, for their return.



CHOICE OF LAW

. The validity of this Agreement, its construction, interpretation and
enforcement, and the rights of the parties hereunder and concerning the
Collateral, shall be determined according to the laws of the State of
California. The parties agree that all actions or proceedings arising in
connection with this Agreement shall be tried and litigated only in the state
and federal courts in the Northern District of California or the County of Santa
Clara.



GENERAL PROVISIONS

This Agreement shall be binding and deemed effective when executed by Borrower
and accepted and executed by Bank at its headquarters office.

This Agreement shall bind and inure to the benefit of the respective successors
and assigns of each of the parties; provided, however, that Borrower may not
assign this Agreement or any rights hereunder without Bank's prior written
consent and any prohibited assignment shall be absolutely void. No consent to an
assignment by Bank shall release Borrower or any guarantor from their
obligations to Bank. Bank may assign this Agreement and its rights and duties
hereunder. Bank reserves the right to sell, assign, transfer, negotiate or grant
participations in all or any part of, or any interest in Bank's rights and
benefits hereunder. In connection therewith, Bank may disclose all documents and
information which Bank now or hereafter may have relating to Borrower or
Borrower's business.

Paragraph headings and paragraph numbers have been set forth herein for
convenience only; unless the contrary is compelled by the context, everything
contained in each paragraph applies equally to this entire Agreement. Unless the
context of this Agreement clearly requires otherwise, references to the plural
include the singular, references to the singular include the plural, and the
term "including" is not limiting. The words "hereof", "herein", "hereby",
"hereunder", and similar terms in this Agreement refer to this Agreement as a
whole and not to any particular provision of this Agreement.

Neither this Agreement nor any uncertainty or ambiguity herein shall be
construed or resolved against Bank or Borrower, whether under any rule of
construction or otherwise; on the contrary, this Agreement has been reviewed by
all parties and shall be construed and interpreted according to the ordinary
meaning of the words used so as to fairly accomplish the purposes and intentions
of all parties hereto.

Each provision of this Agreement shall be severable from every other provision
of this Agreement for the purpose of determining the legal enforceability of any
specific provision.

This Agreement cannot be changed or terminated orally. This Agreement contains
the entire agreement of the parties hereto and supersedes all prior agreements,
understandings, representations, warranties and negotiations, if any, related to
the subject matter hereof, and none of the parties shall be bound by anything
not expressed in writing.

The parties intend and agree that their respective rights, duties, powers,
liabilities, obligations, and discretions shall be performed, carried out,
discharged and exercised reasonably and in good faith.

In addition, if this Agreement is secured by a deed of trust or mortgage
covering real property, then the trustor or mortgagor shall not mortgage or
pledge the mortgaged premises as security for any other indebtedness or
obligations. This Agreement, together with all other indebtedness secured by
said deed of trust or mortgage, shall become due and payable immediately,
without notice, at the option of Bank, (a) if said trustor or mortgagor shall
mortgage or pledge the mortgaged premises for any other indebtedness or
obligations or shall convey, assign or transfer the mortgaged premises by deed,
installment sale contact or other instrument; (b) if the title to the mortgaged
premises shall become vested in any other person or party in any manner
whatsoever; or (c) if there is any disposition (through one or more
transactions) of legal or beneficial title to a controlling interest of said
trustor or mortgagor.

Each undersigned Borrower hereby agrees that it is jointly and severally,
directly, and primarily liable to Bank for payment and performance in full of
all duties, obligations and liabilities under this Agreement and each other
document, instrument and agreement entered into by Borrower with or in favor of
Bank in connection herewith, and that such liability is independent of the
duties, obligations and liabilities of any other borrower or any other guarantor
of the indebtedness as applicable. Each reference herein to Borrower shall mean
each and every Borrower party hereto, individually and collectively, jointly and
severally.

IN WITNESS WHEREOF,

the parties hereto have caused this Loan and Security Agreement (Accounts and
Inventory) to be executed as of the date first hereinabove written.



See Addendum "A" attached hereto and made a part hereof.

INITIAL HERE _A.S.I___F.S.______

BORROWER:

a ______Corporation__________

Accepted and effective as of __March 13, 2002__ By: ___/s/ Alberto Santa
Ines_____

At Bank's Headquarters Office Signature of

Title: _________________________

Comerica Bank-California

_______________



By: __________________________

By: ___/s/ Florina Sy____________________ Signature of

Signature of

Title _____Corporate Banking Officer______ Title: _________________________

By: __________________________

Signature of

Address for Notices Title: _________________________

3240 Whipple Road

Union City, CA 94587 By: __________________________

BORROWER:

a ____________________________

By: __________________________

Signature of

Title: _________________________

Address for Notices

By: __________________________



Signature of

Title: _________________________



By: __________________________

Signature of

Title: _________________________

By: __________________________

Signature of

Title: _________________________




--------------------------------------------------------------------------------




ADDENDUM "A"

 

 

This Addendum "A" is attached to, and by this reference forms a part of that
certain Loan and Security Agreement (Accounts and Inventory) dated as of March
13, 2002 by and between Abaxis, Inc., a California corporation ("Borrower") and
Comerica Bank-California, a California banking corporation ("Bank"), (the
"Agreement") and shall amend the Agreement as set forth below:

Section 1.6 is hereby deleted in its entirely, and replaced with the following:

"1.6 "Borrowing Base" shall mean the sum of: (1) eighty percent (80%) of the net
amount of Eligible Accounts after deducting therefrom all payments, adjustments
and credits applicable thereto; plus (2) the amount if any, of the advances
against inventory agreed to be made pursuant to any Inventory Rider, or other
rider (provided however, that the outstanding advance limitation shown on the
Inventory rider which forms a part of this Agreement, shall be further limited
to an amount which shall not exceed at any time the outstanding advances under
Eligible Accounts); and (3) less at all times an aggregate amount of Five
Hundred Thousand dollars ($500,000.00), and any amendment or modification to
this Agreement, that may now or hereafter be entered into by Bank and Borrower."

Section 1.17 is hereby amended, as follows:

by deleting section (k) thereof in its entirety, and replacing it with the
following:

. "(k) Accounts owed by any single account debtor which exceed twenty-five
percent (25%) of all of the Eligible Accounts, and except that with respect to
account debtor Vedco, the Accounts owed by such account debtor which exceed
forty percent (40%) of all of the Eligible Accounts;" and

by deleting from section (1) the term "twenty-five percent (25%)" and replacing
it with forty percent (40%).

Section 6.17 is hereby deleted in its entirety and replaced with the following:

"6.17 Borrower shall maintain the following financial ratios and covenants on a
consolidated and non-consolidated basis, which shall be monitored on a quarterly
basis, except as noted below:

Working Capital: Intentionally Omitted.

Tangible Effective Net Worth in an amount not less than $15,000,000.00, provided
that such amount shall increase incrementally by 100% of any net equity capital
raised after 12/31/01, plus a minimum of 50% of Borrower's annual after tax Net
Income;

a ratio of current Assets to Current Liabilities: Intentionally Omitted;

A ratio of Quick Assets to Current Liabilities of not less than 1.00:1.00,
provided that such ratio shall increase to 1.25:1.00 at the time Borrower raises
a new equity (for purposes of calculating this ratio, Current Liabilities shall
include, without limitation, the Letter of Credit Obligations);

a Debt-to-Worth Ratio of less than 1.00:1.00;

a Cash flow Coverage Ratio of net less than 1.20:100;

Net Income after taxes as follows:

During each of Borrower's annual fiscal operating periods, a minimum of
$25,000.00 in any three (3) quarterly operating periods, provided that any loss
incurred in the remaining operating quarter for such annual period shall not
exceed an amount of $250,000.00; and

Borrower to be profitable on a fiscal year to date basis beginning with the six
(6) month period ending September 30; and

An amount of $1,150,000.00 for the fiscal year ending March 31, 2003.

Borrower shall not without Bank's prior written consent acquire or expend for or
commit itself to acquire or expend for fixed assets by lease, purchase or
otherwise in an aggregate amount that exceeds One Million Five Hundred Thousand
and no/100 Dollars ($1,500,000.00)

Initials: Borrower: _A.S.I._________ Bank: __Florina Sy________




--------------------------------------------------------------------------------




MASTER REVOLVING NOTE

Variable Rate-Maturity Date-Obligatory Advances (Business and Commercial Loans
Only)

 

Amount

$1,250,000.00

Note Date

March 13, 2002

Maturity Date

September 11, 2002

Tax Identification #

 

On the Maturity Date, as stated above, for value received, the undersigned
promises(s( to pay to the order of Comerica Bank- California (("Bank"), at any
office of the Bank in the State of California, One Million Two Hundred Fifty
Thousand and no/100 Dollars (U.S.) (or that portion of it advanced by the Bank
and not repaid as later provided) with interest until maturity, whether by
acceleration or otherwise, or an Event of Default, as later defined, at a per
annum rate equal to the Bank's base rate from time to time in effect plus 0.500%
% per annum and after that at a rate equal to the rate of interest otherwise
prevailing under this Note plus 3% per annum (but in no event in excess of the
maximum rate permitted by law). the Bank's "base rate" is that annual rate of
interest so designated by the Bank and which is changed by the Bank from time to
time. Interest rate changes will be effective for interest computation purposes
as and when the Bank's base rate changes. Interest shall be calculated on the
basis of a 360-day year for the actual number of days the principal is
outstanding. Accrued interest on this Note shall be payable o the 11th day of
each month commencing April 11, 2002, until the Maturity Date when all amounts
outstanding under this Note shall be due and payable in full. If the frequency
of interest payments is hot otherwise specified, accrued interest on this Note
shall be payable monthly on the first day of each month. If any payment of
principal or interest under this Note shall be payable on a day other than a day
on which the Bank is open for business, this payment shall be extended to the
next succeeding business day and interest shall be payable at the rate specified
in this Note during this extension. A late payment charge equal to 5% of each
late payment may be charged on any payment not received by the Bank within 10
calendar days after the payment due date, but acceptance of payment of this
charge shall not waive any Default under this Note.

The principal amount payable under this Note shall be the sum of all advances
made by the Bank to or at the request of the undersigned, less principal
payments actually received in cash by the Bank. The books and records of the
Bank shall be the best evidence of the principal amount and the unpaid interest
amount owing at any time under this Note and shall be conclusive absent manifest
error. No interest shall accrue under this Note until the date of the first
advance made by the Bank; after that interest on all advances shall accrue and
be computed on the principal balance outstanding from time to time under this
Note until the same is paid in full

This Note and any other indebtedness and liabilities of any kind of the
undersigned (or any of them) to the Bank, and any and all modifications,
renewals or extensions of it, whether joint or several, contingent or aboslute,
now existing or later arising, and however evidenced (collectively
"indebtedness") are secured by and the Bank is granted a security interest in
all items deposited in any account of any of the undersigned with the Bank and
by all proceeds of these items (cash or otherwise), all account balances of any
of the undersigned from time to time with the Bank, by all property of any of
the undersigned from time to time in the possession of the Bank and by any other
collateral, rights and properties described in each and every deed of trust,
mortgage, security agreement, pledge, assignment and other security or
collateral agreement which has been, or will at any time(s) later be, executed
by any (or all) of the undersigned to or for the benefit of the Bank
(collectively "Collateral"). Notwithstanding the above, (i) to the extend that
any portion of the indebtedness is a consumer loan, that portion shall not be
secured by any deed of trust or mortgage on or other security interest in any of
the undersigned's principal dwelling or any of the undersigned's real property
which is not a purchase money security interest in any of the undersigned's
principal dwelling or in any of the undersigned's real property which is not a
purchase money security interest as to that portion , unless expressly provided
to the contrary in another place, or (ii) if the undersigned (or any of them)
has (have) given or give(s) Bank a deed of trust or mortgage covering real
property , that deed of trust or Mortgage shall not secure this Note or any
other indebtedness of the undersigned (or any of them), unless expressly
provided to the contrary in another place.

If the undersigned (or any of them) or any guaranty of all or part of the
indebtedness ("guarantor") (a) fail(s) to pay this Note or any of the
indebtedness when due, by maturity, acceleration or otherwise , or fail(s) to
pay any indebtedness owing on a demand basis upon demand; or (b) fail(s) to
comply with any of the terms or provisions of any agreement between the
undersigned ( or any of them) or any guarantor and the Bank; or (c) become(s)
insolvent or the subject of a voluntary or involuntary proceeding in bankruptcy
or a reorganization, arrangement or creditor composition proceeding, (if a
business entity) cease(s) doing business as a going concern, (if a natural
person) die(s) or become(s) incompetent,(if a partnership) dissolve(s) or any
general partner of it dies, becomes incompetent or becomes the subject of a
bankruptcy proceeding or (if a corporation or a limited liability company) is
the subject of a dissolution, merger or consolidation; or (d) if any warranty or
representation made by any of the undersigned or any guarantor in connection
with this note or any of the indebtedness shall be discovered to be untrue or
incomplete; or (e) if there is any termination, notice of termination, or breach
of any guaranty, pledge, collateral assignment or subordination agreement
relating to all or any part of the indebtedness; or (f) if there is any failure
by any of the undersigned or any guarantor to pay when due any of its
indebtedness (other than to the Bank) or in the observance or performance of any
term, covenant or condition in any document evidencing, securing or relating to
such indebtedness; or (g) if the Bank deems itself insecure, believing that the
prospect of payment of this Note or any of the Indebtedness is impaired or shall
fear deterioration, removal or waste of any of the Collateral; or (h) if there
is filed or issued a levy or writ of attachment or garnishment or other like
judicial process upon the undersigned (or any of them) or any guarantor ro any
of the Collateral, including without limit, any accounts of the undersigned (or
any of them) or any guarantor with the Bank, then the Bank, upon the occurrence
of any of these events (each a "Default"), may at its option and without notice
to the undersigned (or any of them), declare any or all of the indebtedness to
be immediately due and payable (notwithstanding any provisions contained in the
evidence thereof to the contrary), sell or liquidate all or any portion of the
Collateral, set off against the indebtedness any amounts owing by the Bank to
the undersigned (or any of them), charge interest at the default rate provided
in the document evidencing the relevant indebtedness and exercise any one or
more of the rights and remedies granted to the Bank by any agreement with the
undersigned (or any of them) or given to it under applicable law. In addition,
if this Note is secured by a deed of trust or mortgage covering real property,
then the trustor or mortgagor shall not mortgage or pledge the mortgaged
premises as security for any other indebtedness or obligations. This Note,
together with all other indebtedness secured by said trust or mortgage, shall
become due and payable immediately, without notice, at the option of the Bank,
(a) if said trustor or mortgagor shall mortgage or pledge the mortgaged premises
for any other indebtedness or obligations or shall convey, assign or transfer
the mortgaged premises by deed, installment sale contact or other instrument, or
(b) if the title to the mortgaged premises shall become vested in any other
person or party in any manner whatsoever, or (c) if there is any disposition
(through one or more transactions) of legal or beneficial title to a controlling
interest of said trustor or mortgagor. All payments under this Note shall be in
immediately available United States funds, without or counterclaim.

If this note is signed by two or more parties (whether by all as makers or by
one or more as an accommodation party or otherwise), the obligations and
undertakings under this Note shall be that of all and any two or more jointly
and also of each severally. This Note shall bind the undersigned, and the
undersigned's respective heirs, personal representatives, successors and
assigns.

The undersigned waive(s) presentment, demand, protest, notice of dishonor,
notice of demand or intent to demand, notice of acceleration or intent to
accelerate, and all other notices and agree(s) that no extention or indulgence
to the undersigned (or any of them) or release, substitution or nonenforcement
of any security, or release or substitution of any of the undersigned, any
guarantor or any other party whether with or without notice, shall affect the
obligations of any of the undersigned. The undersigned waive(s) all defenses or
right to discharge available under Section 3-605 of the California Uniform
Commercial Code and waive(s) all other suretyship defenses or right to
discharge. The Undersigned agree(s) that the Bank has the right to sell, assign,
or grant participations, or any interest, in any or all of the indebtedness, and
that , in connection with this right, but without limiting its ability to make
other disclosures ot the full extent allowable, the Bank may disclose all
documents and information which the Bank now or later has relating to the
undersigned of the Indebtedness. The undersigned agree(s) that the Bank may
provide information relating to this Note or to the undersigned to the Bank's
parent, affiliates, subsidiaries and service providers.

The undersigned agree(s) to reimburse the holder or owner of this Note for any
and all costs and expenses (including without limit, court costs, legal expenses
and reasonable attorney fees, whether inside or outside counsel is used, whether
or not suit is instituted and, if suit is instituted, whether at the trail court
level, appellate level, in a bankruptcy, probate or administrative proceeding or
otherwise) incurred in collecting or attempting to collect this Note or incurred
in any other matter or proceeding relating to this Note.

The undersigned acknowledge(s) and agree(s) that there are no contrary
agreements, oral or written, establishing a term of this Note and agree(s) that
the terms and conditions of this Note may not be amended, waived or modified
except in a writing signed by an officer of the Bank expressly stating that the
writing constitutes an amendment, waiver or modification of the terms of this
Note. As used in this Note, the word "undersigned" means, individually and
collectively, each maker, accommodation party, endorser and other party signing
this Note in a similar capacity. If any provision of this Note is unenforceable
in whole or part for any reason, the remaining provisions shall continue to be
effective. THIS NOTE IS MADE IN THE STATE OF California AND SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF California,
WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES.

The maximum interest rate shall not exceed the highest applicable usury ceiling.

THE UNDERSINGED AND THE BANK ACKNOWLEDGE THAT THE RIGHT TO TRIAL BY JURY IS A
CONSTITUTIONAL ONE, BUT THAT IT MAY BE WAIVED. EACH PARTY, AFTER CONSULTING (OR
HAVING HAD THE OPPORTUNITY TO CONSULT) WITH COUNSEL OF THEIR CHOICE, KNOWINGLY
AND VOLUNTARILY, AND FOR THEIR MUTUAL BENEFIT, WAIVES ANY RIGHT TO TRIAL BY JURY
IN THE EVENT OF LITIGATION REGARDING THE PERFORMANCE OR ENFORCEMENT OF, OR IN
ANY WAY RALTED TO, THIS NOTE OR THE INDEBTEDNESS.

This Note is subject to the terms and conditions of that certain Loan And
Security Agreement of even date.

Abaxis, Inc.

By: /s/ Alberto Santa Ines Its: Interim CFO/Director of Finance

SIGNATURE OF TITLE




--------------------------------------------------------------------------------




COMERICA

ENVIRONMENTAL RIDER

Comerica Bank-California

NAME OF OFFICE

333 West Santa Clara Street, San Jose, CA 95113


ADDRESS



This ENVIRONMENTAL RIDER (this "Rider") dated this 13th day of March, 2002 is
hereby made a part of and incorporated into that certain Loan and Security
Agreement (The "Agreement") dated March 13, 2002 between Comerica Bank-
California a California corporation ("Lender") and Abaxis, Inc. ("Borrower").

1.Borrower hereby represents, warrants and covenants that none of the collateral
or real property occupied and/or owned by Borrower has ever been used by
Borrower or any other previous owner and /or operator in connection with the
disposal of or to refine, generate, manufacture, produce, store, handle, treat,
transfer, release, process or transport any hazardous waste, as defined in 42
U.S.C. 9601 (14) ("Hazardous Substance"), and Borrower will not at any time use
the collateral or such real property for the disposal of , refining of ,
generating, manufacturing, producing, storing, handling, treating, transferring,
releasing, processing, or transporting any such Hazardous Waste and/or Hazardous
Substances.

2. None of the collateral or real property used and/or occupied by Borrower has
been designated, listed or identified in any manner by the United States
Environmental Protection Agency (the "EPA") or under and pursuant to the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended, set forth at 42 U.S.C. 9601 et seq. ("RCRA") or any other environmental
protection statute as a Hazardous Waste or Hazardous Substance disposal or
removal site, superfund or cleanup site or candidate for removal of closure
pursuant to RCRA, CERCLA or any other environmental protection statute.

3.Borrower has not received a summons, citation, notice, directive, letter or
other communication, written or oral, from the EPA or any other federal or state
governmental agency or instrumentality, authorized pursuant to an environmental
protections statute, concerning any intentional or unintentional action or
omission by Borrower resulting in the releasing, spilling, leaking, pumping,
pouring, emitting, emptying, dumping or otherwise disposing of Hazardous Waste
or Hazardous Substance into the environment resulting in damage thereto or to
the fish, shellfish, wildlife, biota or other natural resources.

4. Borrower shall not cause or permit to exist, as a result of an intentional or
unintentional action or omission on its part, or on the part of any third party,
on property owned and /or occupied by Borrower, any disposal, releasing,
spilling, leaking, pumping, omitting, pouring, emptying or dumping of a
Hazardous Waste or Hazardous Substance into the environment where damage may
result to the environment, fish, shellfish, wildlife, biota or other natural
resources unless such disposal, release, spill, leak, pumping, emission,
pouring, emptying or dumping is pursuant to and in compliance with the
conditions of a permit issued by the appropriate federal or state governmental
authority.

5. Borrower shall furnish to Lender:

(a)Promptly and in any event within thirty (30) days after receipt thereof, a
copy of any notice, summons, citation, directive, letter or other communications
from the EPA or any other governmental agency or instrumentality concerning any
intentional or unintentional action or omission on Borrower's part in
connections with the handling, transporting, transferring, disposal or in the
releasing, spilling, leaking, pumping, pouring, emitting, emptying or dumping of
Hazardous Waste or Hazardous Substances into the environment resulting in damage
to the environment, fish, shellfish, wildlife, biota and any other natural
resource;

(b) Promptly and in any event within thirty (30) days after the receipt thereof,
a copy of any notice of or other communication concerning the filing of a lien
upon, against or in connection with Borrower, the collateral or Borrower's real
property by the EPA or any other governmental agency or instrumentality
authorized to file such a lien pursuant to an environmental protection statute
in connection with a fund to pay for damages and/or cleanup and/or removal costs
arising from the intentional or unintentional action or omission of Borrower
resulting from the disposal or in the releasing, spilling, leaking, pumping,
pouring, emitting, emptying or dumping of Hazardous Waste or Hazardous
Substances into the environment;

(c) Promptly and in any event within thirty (30) days after the receipt thereof,
a copy of any notice, directive, letter of other communication from the EPA or
any other governmental agency or instrumentality acting under the authority of
an environmental protection statute indicating that all or any portion of the
Borrower's property or assets have been listed and/or borrowers deemed by such
agency to be the owner and operator of the facility that has failed to furnish
to the EPA or other authorized governmental agency or instrumentality, all the
information required by the RCRA, CERCLA or other applicable environmental
protection statutes;

(d) Promptly and in no event more than thirty (30) days after the filing thereof
with the EPA or other governmental agency or instrumentality authorized as such
pursuant to an environmental protection statute, copies of any and all
information reports filed with such agency or instrumentality in connection with
Borrower's compliance with RCRA, CERCLA or other applicable environmental
protection statutes.

6. Any one or more of the following events which occur with respect to Borrower
shall constitute an event of default:

The breach by Borrower of any covenant or condition, representation or warranty
contained in this Rider;

The failure by Borrower to comply with each, every and all of the requirements
of RCRA, CERCLA or any other applicable environmental protection statues on the
real property and /or on owned by borrower;

The receipt by Borrower of a notice from the EPA or any other governmental
agency or instrumentality acting under the authority of any environmental
protection statute, indicating that a lien has been filed against any of the
collateral, or any of Borrower's other property by the EPA or any other
governmental agency or instrumentality in connection with a fund as a result of
damage arising from an intentional or unintentional action or omission by
Borrower resulting from the disposal, releasing, spilling, leaking, pumping,
pouring, emitting, emptying or dumping of Hazardous Substances or Hazardous
Waste into the environment; and

Any other event or condition exists which might, in the opinion of Lender, under
applicable environmental protection statutes, have a material adverse effect on
the financial or operational condition of Borrower or the value of all or any
material part of the collateral or other property or Borrower.

In witness whereof, the Borrower has agreed as of the date first set forth
above.



Abaxis, Inc. .

(BORROWER/PLEDGOR)



By: /s/Alberto Santa Ines

Its: Interim CFO/Director of Finance




--------------------------------------------------------------------------------




COMERICA

EQUIPMENT RIDER



Borrower(s): Abaxis, Inc.



Borrower has entered into a certain Loan and Security Agreement (Accounts and
Inventory) (hereinafter referred to as "Agreement"), dated March 13, 2002 with
Bank (Secured Party). This EQUIPMENT RIDER (hereinafter referred to as this
"Rider") dated March 13, 2002 is hereby made a part of and incorporated into
that Agreement.



Borrower grants to Bank a security interest in the following wherever located
(hereinafter referred to as "Equipment"):

all of Borrower's present machinery, equipment, fixtures, vehicles, office
equipment, furniture, furnishings, tools, dies, jigs and attachments, wherever
located, (including but not limited to, the items listed and described on the
Schedule of Equipment attached hereto and marked Exhibit "A and by this
reference made a part hereof as though full set forth herein);

all of Borrower's additional equipment, wherever located, of like or unlike
nature, to be acquired hereafter, and all replacements, substitutes, accessions,
additions and improvements to any of the foregoing; and

all of Borrower's general intangibles, including without limitation, computer
programs, computer disks, computer tapes, literature, reports, catalogs,
drawings, blueprints and other proprietary items.

2. Bank's security interest in the Equipment as set forth above shall secure
each, any and all of Borrower's Indebtedness to Bank, as the term "Indebtedness"
is defined in the Agreement.

3. Bank may in its sole discretion, from time to time thereafter, make loans to
Borrower. Loans made by Bank to Borrower pursuant to this Rider shall be
included as part of the Indebtedness of Borrower to Bank and at Bank's option,
may be evidenced by promissory note(s), in form satisfactory to Bank. Such loans
shall bear interest at the rate and be payable in the manner specified in said
promissory note(s) in the event Bank exercises the aforementioned option, and in
the event Bank does not, such loans shall bear interest at the rate and be
payable in the manner specified in the Agreement.

4. Borrower represents and warrants to Bank that:

it has good and indefeasible title to the Equipment;

the Equipment is and will be free and clear of all liens, security interests,
encumbrances and claims, except as held by Bank,

the Equipment shall be kept only at the following locations: 3240 Whipple Road,
Union City, CA

the owners or mortgagees of the respective locations are: Crossroads Technology
Partners, Nearon Crossroads, LLC.

Bank shall have the right upon demand now and/or at all times hereafter, during
Borrower's usual business hours to inspect and examine the Equipment and
Borrower agrees to reimburse Bank for its reasonable costs and expenses in so
doing.

5. Borrower shall keep and maintain the Equipment in good operating condition
and repair, make all necessary replacements thereto so that the value and
operating efficiency thereof shall at all time be maintained and preserved.
Borrower shall not permit any items of Equipment to become a fixture to real
estate or accession to other property, and the Equipment is now and shall at all
times remain an be personal property.

6. Borrower, at its expense, shall keep and maintain; the Equipment insured
against loss or damage by fire, theft, explosion, sprinklers and all other
hazards and risks ordinarily insured against by other owners who use such
properties and interest in properties in similar businesses for the full
insurable value thereof; and business interruption insurance and public
liability and property damage insurance relating to Borrower's ownership and use
of its assets. All such policies of insurance shall be in such form, with such
companies and in such amounts as may be satisfactory to Bank. Borrower shall
deliver to bank certified copies of such policies of insurance and evidence of
the payment of all premiums thereof. All such policies of insurance (except
those of public liability and property damage) shall contain an endorsement in a
form satisfactory to Bank showing loss payable to Bank and all proceeds payable
thereunder shall be payable to Bank and upon receipt by Bank shall be applied on
the account of Borrower's Indebtedness. To secure the payment of Borrower's
Indebtedness, Borrower grants Bank a security interest in and to all such
policies of insurance (except those of public liability and property damage) and
the proceeds thereof and directs all insurers under such policies of insurance
to pay all proceeds thereof directly to Bank. Borrower hereby irrevocably
appoints Bank (and any of Bank's officers, employees or agents designed by Bank)
as Borrower's attorney-in-fact for the purpose of making, settling and adjusting
claims under such policies of insurance and for making determinations and
decisions with respect to such policies of insurance. Each such insurer shall
agree by endorsement upon the policy or policies of insurance issued by it to
Borrower as required above, or by independent instruments furnished to Bank that
it will give Bank at least ten (10) days written notice before any such policy
or policies of insurance shall be altered or canceled, and that no act or
default of Borrower, or any other person, shall affect the right of Bank to
recover under such policy or policies of insurance required above or to pay any
premium in whole or in part relating thereto. Bank, without waiving or releasing
any obligations or defaults by Borrower hereunder, may at any time or times
hereafter, but shall have no obligation to do so, obtain and maintain such
policies of insurance and pay such premiums and take any other action with
respect to such policies which Bank deems advisable. All sums so disbursed by
Bank, including reasonable attorneys' fees, court costs, expenses and other
charges relating thereto, shall be a part of Borrower's Indebtedness and payable
on demand.

7. Until default by Borrower under the agreement or this Rider, Borrower may
subject to the provisions of the Agreement and this Rider and consistent
therewith, remain in possession thereof and use the Equipment referred to herein
in the ordinary course of business at the locations herein above designated.

8. All of the terms, conditions, warranties, covenants, agreements and
representations of the Agreement are incorporated herein and reaffirmed.

9. Upon a default by Borrower under the Agreement or this Rider, Borrower upon
request of Bank to do so, agrees to assemble and make the Equipment or any part
thereof available to Bank at a place designated by Bank.

10. Borrower shall upon demand by Bank immediately deliver to bank and properly
endorse, any and all evidences of ownership, certificates of title or
applications for title to any of the aforesaid items of Equipment.

11. Bank shall not in any way or manner be liable or responsible for (a) the
safekeeping of the Equipment; (b) any loss or damage thereto occurring or
arising in any manner or fashion from any cause; (c) any diminution in the value
thereof or (d) any fact of default by any person whomsoever. All risk of loss,
damage or destruction of the Equipment shall be borne by Borrower.



Borrower(s): Abaxis, Inc.



By: /s/ Alberto Santa Ines



 

 




--------------------------------------------------------------------------------




COMERICA

INVENTORY RIDER

(REVOLVING ADVANCE)

Borrower(s): Abaxis, Inc.



Borrower has entered into a certain Loan and Security Agreement (Accounts and
Inventory) ( hereinafter referred to as "Agreement") dated March 13, 2002 with
Bank (Secured Party). This INVENTORY RIDER (hereinafter referred to as this
Rider) dated March 13, 2002 is hereby made a part of and incorporated into that
Agreement.



1. At the present of Borrower, made at any time and from time to time during the
term of the Agreement, and so long as no Event of Default under the Agreement
has occurred and Borrower is in full, faithful and timely compliance with each
and all of the covenants, conditions, warranties and representations, contained
in the Agreement, this Rider and/or any other agreement between Bank and
Borrower, Bank agrees to lend Borrower Forty Percent (40.000%) of the lower of
cost or market value of Borrower's raw materials and finished good Inventory,
and as may be adjusted by Bank, in Bank's discretion, for age and seasonality or
other factors affecting the value of the Inventory, up to a maximum advance
outstanding at any one time of One Million and no/100 Dollars ($ 1,000,000.00)
upon Borrower's concurrent execution and delivery to Bank of a Designation of
Inventory, or Certification of Borrowing Base, in form customarily used by Bank.
All advances made and to be made pursuant to this Rider are solely and
exclusively to enable Borrower to acquire rights in and purchase new Inventory,
and Borrower represents and warrants that all advances by Bank pursuant to this
Rider will be used solely and exclusively for such purpose; and since such
advances will be used for the foregoing purposes, Bank's security interest in
Borrower's Inventory is and shall be at all times a purchase money security
interest as that term is described in Section 9107 of the California Uniform
Commercial Code.



2. Advances made by Bank to Borrower pursuant to this Rider shall be included as
part of the Indebtedness of Borrower to Bank as the term "Indebtedness" is
defined in the Agreement; and at Bank's option, advances pursuant to this Rider
may be evidenced by promissory note(s), in form and on terms satisfactory to
Bank. All such advances shall bear interest at the rate and be payable in the
manner specified in said promissory note(s) in the event Bank exercises the
aforementioned option, and in the event Bank does not, such advances shall bear
interest at the rate and be payable in the manner specified in the Agreement.



3. All of the terms, covenants, warranties, conditions, agreements and
representations of the Agreement are incorporated herein as though set forth in
their entirety and are hereby reaffirmed by Borrower and Bank as though fully
set forth herein.



BORROWER(S): Abaxis, Inc.



By: /s/ Alberto Santa Ines






--------------------------------------------------------------------------------


